UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2007 Commission File Number 0-13823 FNB UNITED CORP. (Exact name of Registrant as specified in its Charter) North Carolina 56-1456589 (State of Incorporation) (I.R.S. Employer Identification No.) 150 South Fayetteville StreetAsheboro, North Carolina 27203 (Address of principal executive offices) (Zip Code) (336) 626-8300 (Registrant's telephone number, including area code) Securities Registered Pursuant to Section 12(g) of the Securities Exchange Act of 1934: Title of each class Common Stock, $2.50 par value Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference to PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act) Yes o No x The aggregate market value of the Registrant’s common stock held by nonaffiliates of the Registrant, assuming, without admission, that all directors and officers of the Registrant may be deemed affiliates, was $168.9 millionas of June 29, 2007, the last business day of the Registrant’s most recently completed second fiscal quarter. As of March 14, 2008(the most recent practicable date), the Registrant had outstanding 11,425,052 shares of Common Stock. Portions of the Proxy Statement of the Registrant for the Annual Meeting of Shareholders to be held on May 13, 2008, are incorporated by reference in Part III of this report. FNB United Corp. Form 10-K Table of Contents Index Page PART I Item 1. Business 4 Item 1A. Risk Factors 16 Item 2. Properties 18 Item 3. Legal Proceedings 18 Item 4. Submission of Matters to a Vote of Security Holders 18 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 42 Item 8. Financial Statements and Supplementary Data 47 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 75 Item 9A. Controls and Procedures 75 Item 9B. Other Information 76 PART III Item 10. Directors, Executive Officers And Corporate Governance * Item 11. Executive Compensation * Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters * Item 13. Certain Relationships and Related Transactions and director independence * Item 14. Principal Accountant Fees and Services * PART IV Item 15. Exhibits and Financial Statement Schedules 93 Signatures 96 Table of Contents Cautionary Statement Regarding Forward-Looking Statements The statements contained in this Annual Report on Form 10-K of FNB United Corp. that are not historical facts are forward-looking statements, as such term is defined in the Private Securities Litigation Reform Act of 1995.These statements can be identified by the use of forward-looking terminology such as “believes,” “expects,” “plans,” “projects,” “goals,” “estimates,” “may,” “should,” “could,” “would,” “intends,” “outlook” or “anticipates,” or the negative of such terms, variations of these and similar words, or by discussions of strategy that involve risks and uncertainties.In addition, from time to time FNB United or its representatives have made or may make forward-looking statements, orally or in writing.Such forward-looking statements may be included in, but are not limited to, various filings made by FNB United with the Securities and Exchange Commission, or press releases or oral statements made by or with the approval of an authorized officer of FNB United.Forward-looking statements are based on management’s current views and assumptions and involve risks and uncertainties that could significantly affect expected results. FNB United wishes to caution the reader that factors, such as those listed below, in some cases have affected and could affect FNB United’s actual results, causing actual results to differ materially from those in any forward-looking statement.These factors include, without limitation:(i) the expected cost savings from FNB United’s acquisitions described in the discussion of our business in Item 1 of this Annual Report on 10-K may not materialize or may not fully materialize within the expected time frame, (ii) revenues following the acquisitions may not meet expectations, (iii) costs or difficulties related to the integration of the businesses of FNB United and those of the acquired banks may be greater than anticipated; (iv) competitive pressure in the banking industry or in FNB United’s markets may increase significantly; (v) inflation, interest rate, market and monetary fluctuations; (vi) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, credit quality deterioration or a reduced demand for credit; (vii) the effects of and changes in trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; (viii) adverse changes in the securities markets; (ix) changes may occur in banking and other applicable legislation and regulation; (x) changes in accounting principles; (xi) adverse changes in financial performance or condition of FNB United’s borrowers, which could affect repayment of such borrowers’ outstanding loans; (xii) changes in general business conditions; and (xiii) FNB United’s success at managing the risks involved in the foregoing.FNB United cautions that this list of factors is not exclusive.Our forward-looking statements may also be subject to other risks and uncertainties, including those discussed elsewhere in this report, such as in Item 1A, “Risk Factors,” and in the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 7, or in our other filings with the Securities and Exchange Commission. All forward-looking statements speak only as of the date on which such statements are made, and FNB United undertakes no obligation to update any statement, whether written or oral, to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. Table of Contents PART I Item 1. BUSINESS General FNB United Corp. (“FNB United”), formerly known as FNB Corp. prior to April 28, 2006, is a bank holding company incorporated under the laws of the State of North Carolina in 1984.On July 2, 1985, through an exchange of stock, FNB United acquired a wholly owned bank subsidiary, CommunityONE Bank, National Association (the “Bank”), a national banking association founded in 1907 and formerly known as First National Bank and Trust Company.First National Bank and Trust Company changed its name to CommunityONE Bank, National Association as of June 4, 2007.The Bank has two operating subsidiaries, Dover Mortgage Company (“Dover”) and First National Investor Services, Inc.; and an inactive subsidiary, Premier Investment Services, Inc., acquired through its merger with Alamance Bank.On November 4, 2005, FNB United acquired, through its merger with United Financial, Inc. (“United”), another wholly owned bank subsidiary, Alamance Bank, a North Carolina-chartered bank organized in 1998 as a national bank.Alamance Bank was merged into the Bank effective February 1, 2006.On April 28, 2006, FNB United acquired through its merger with Integrity Financial Corporation (“Integrity”), an additional bank subsidiary, First Gaston Bank of North Carolina, including its divisions Catawba Valley Bank and Northwestern Bank.On August 1, 2006, First Gaston Bank was merged into the Bank.FNB United is parent to FNB United Statutory Trust I, FNB United Statutory Trust II, and Catawba Valley Capital Trust II, the latter trust formerly being an Integrity subsidiary.FNB United and its subsidiaries are collectively referred to as the “Company.” The Bank, which is a full-service bank, currently conducts all of its operations in Alamance, Alexander, Ashe, Catawba, Chatham, Gaston, Guilford, Iredell, Montgomery, Moore, Orange, Randolph, Richmond, Rowan, Scotland, Watauga and Wilkes counties in North Carolina.The Bank has forty-three offices, including the headquarters office, in the City of Asheboro.Some of the major banking services offered include regular checking accounts, interest checking accounts (including package account versions that offer a variety of products and services), money market accounts, savings accounts, certificates of deposit, individual retirement accounts, debit cards, credit cards(offered through an agent relationship)and loans both secured and unsecured for business, agricultural and personal use.Other services offered include internet banking, cash management, investment management and trust services.The Bank also has automated teller machines and is a member of Plus, a national automated teller machine network, and Star, a regional network. Dover, acquired by the Company in 2003, originates, underwrites and closes mortgage loans for sale into the secondary market.Dover conducts its operations in North Carolina, with its main offices located in Charlotte and mortgage production offices in Charlotte, Carolina Beach, and Wilmington.Through its electronic capabilities, Dover also originates loans in the Raleigh and Greenville, North Carolina, Columbia and Charleston, South Carolina, and Richmond, Virginia areas. First National Investor Services, Inc., which does business as Marketplace Finance, is engaged in servicing loans purchased by the Bank from automobile dealers. As noted above, on November 4, 2005, the Company completed a merger for the acquisition of United Financial, Inc, holding company for Alamance Bank, headquartered in Graham, North Carolina.The merger transaction has been accounted for using the purchase method of accounting for business combinations, and accordingly, the assets and liabilities of United were recorded based on estimated fair values as of November 4, 2005, with the estimate of goodwill subject to possible adjustment during the one-year period from that date.The net of all such adjustments during that one-year period amounted to a $264,000 reduction in goodwill.The consolidated financial statements include the results of operations of United since November 4, 2005. As also noted above, on April 28, 2006, the Company completed a merger for the acquisition of Integrity Financial Corporation, headquartered in Hickory, North Carolina and the holding company for First Gaston Bank of North Carolina, including its divisions Catawba Valley Bank and Northwestern Bank. 4 Table of Contents The merger transaction has been accounted for using the purchase method of accounting for business combinations, and accordingly, the assets and liabilities of Integrity were recorded based on estimated fair values as of April 28, 2006, with the estimate of goodwill being subject to possible adjustment during the one-year period from that date.The net of all such adjustments that have occurred from April 28, 2006 through December 31, 2006 have amounted to an $81,000 reduction in goodwill.The consolidated financial statements include the results of operations of Integrity since April 28, 2006.The primary reasons for the merger were as follows: · To create a banking organization, approximately two-thirds larger in total assets than FNB United prior to the merger, that could offer an expanded array of services, including the ability to provide larger loans and professional wealth management services in a community banking setting; · To expand the footprint of the company from 10 central-North Carolina counties to 17 counties with 42 community offices, stretching from the Central and Southern Piedmont to the Foothills and Mountains of Western North Carolina, including areas of the state that possessed faster income and population growth characteristics than many existing FNB United franchise areas; · And to create shareholder value based upon the opportunities set out above. In the 2006 fourth quarter, the Bank significantly expanded its headquarters facilities in Asheboro, North Carolina, adding a separate facility for certain of its executive and administrative functions and an operating center for its loan and deposit operations and certain of its finance operations. In November 2005 and April 2006, FNB United formed FNB United Statutory Trust I and FNB United Statutory Trust II, respectively, to facilitate the issuance of trust preferred securities.FNB United Statutory Trust I is a statutory business trust formed under the laws of the State of Connecticut.FNB United Statutory Trust II is a statutory business trust formed under the laws of the State of Delaware.All common securities of the trusts are owned by FNB United.Similar trust arrangements, Catawba Valley Capital Trust I and Catawba Valley Capital Trust II, were acquired by FNB United on April 28, 2006 through its merger with Integrity. FNB United caused the redemption of the securities issued by Catawba Valley Trust I as of December 30, 2007, and that trust was subsequently dissolved. Competition The banking industry within the Bank’s marketing area is extremely competitive.The Bank faces direct competition in Alamance, Alexander, Ashe, Catawba, Chatham, Gaston, Guilford, Iredell, Montgomery, Moore, Orange, Randolph, Richmond, Rowan, Scotland, Watauga and Wilkes counties from approximately 90different financial institutions, including commercial banks, savings institutions and credit unions.Although no one of these entities is dominant, the Bank considers itself to be one of the significant financial institutions in the area in terms of total assets and deposits.Further competition is provided by banks located in adjoining counties, as well as other types of financial institutions such as insurance companies, finance companies, pension funds and brokerage houses and other money funds.The principal methods of competing in the commercial banking industry are improving customer service through the quality and range of services provided, improving cost efficiencies and pricing services competitively. Dover faces competition within its market area from other mortgage banking companies and from all types of financial institutions engaged in the mortgage loan business.The principal methods of competing in the mortgage banking business are offering competitively priced mortgage loan products and providing prompt and efficient customer service. Regulation and Supervision The following discussion sets forth material elements of the regulatory framework applicable to bank holding companies and their subsidiaries.It also provides certain specific information relevant to FNB 5 Table of Contents United.This regulatory framework is intended primarily for the protection of customers and depositors and the deposit insurance funds that insure deposits of banks and savings institutions, and not for the protection of security holders.To the extent that the following information describes statutory and regulatory provisions, it is qualified in its entirety by reference to those provisions.A change in the statutes, regulations or regulatory policies applicable to FNB United or its subsidiaries may have a material effect on the business of the Company.Additional information related to regulatory matters is contained in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” below. General As a bank holding company, FNB United is subject to regulation under the Bank Holding Company Act of 1956, as amended, and to inspection, examination and supervision by the Federal Reserve Board.Under the Bank Holding Company Act, bank holding companies, such as FNB United, that have not elected to become financial holding companies under the Gramm-Leach-Bliley Act generally may not acquire ownership or control of more than 5% of the voting shares or substantially all the assets of any company, including a bank, without the Federal Reserve Board's prior approval.With limited exceptions, bank holding companies may engage only in the business of banking or managing or controlling banks or furnishing services to or performing services for their subsidiary banks.A significant exception is that a bank holding company may own shares in a company whose activities the Federal Reserve Board has determined to be closely related to banking or managing or controlling banks. As a national banking association, the Bank is subject to regulation and examination primarily by the Office of the Comptroller of the Currency (OCC).It is also regulated by the Federal Deposit Insurance Corporation (FDIC) and the Federal Reserve Board.The Bank’s deposits are insured by the FDIC through the Deposit Insurance Fund.The OCC and the FDIC impose various requirements and restrictions on the Bank, including requirements to maintain reserves against deposits, restrictions on the types and amounts of loans that may be granted and the interest that may be charged on loans, limitations on the types of investments that may be made and the types of services that may be offered, and requirements governing capital adequacy, liquidity, earnings, dividends, management practices and branching.As a member of the Federal Reserve System, the Bank is subject to the applicable provisions of the Federal Reserve Act, which imposes restrictions on loans by subsidiary banks to a holding company and its other subsidiaries and on the use of stock or securities as collateral security for loans. FNB United acquired Alamance Bank, a North Carolina-chartered bank, on November 4, 2005 through its merger with United Financial, Inc.Alamance Bank merged with and into the Bank on February 1, 2006.Prior to the bank merger, Alamance Bank was regulated by the North Carolina Commissioner of Banks. FNB United acquired First Gaston Bank, a North Carolina-chartered bank, on April 28, 2006 through its merger with Integrity Financial Corporation. On August 1, 2006, First Gaston Bank was merged into the Bank. Prior to the bank merger, First Gaston Bank was regulated by the North Carolina Commissioner of Banks. Dover, as an operating subsidiary of the Bank, is regulated by the OCC.Because Dover underwrites mortgages guaranteed by the government, it is subject to other audits and examinations as required by the government agencies or the investors who purchase the mortgages. Various consumer laws and regulations also affect the operations of the Company.In addition to the impact of regulation, financial institutions may be significantly affected by legislation, which can change the statutes affecting them in substantial and unpredictable ways, and by the actions of the Federal Reserve Board as it attempts to control the money supply and credit availability to influence the economy.The instruments of monetary policy used by the Federal Reserve Board include its open market operations in U.S. Government securities, changes in the discount rate on member bank borrowings, and changes in reserve requirements on member bank deposits.The actions of the Federal Reserve Board 6 Table of Contents influence the growth of bank loans, investments and deposits and also affect interest rates charged on loans or paid on deposits. In view of changing conditions in the national economy and money markets, as well as the effect of actions by monetary and fiscal authorities, no prediction can be made as to possible future changes in interest rates, deposit levels, loan demand or the business and earnings of the Company. Liability for Bank Subsidiaries Under current Federal Reserve Board policy, a bank holding company is expected to act as a source of financial and managerial strength to its subsidiary banks and to maintain resources adequate to support each subsidiary bank.This support may be required at times when the bank holding company may not have the resources to provide it.Similarly, the cross-guaranty provisions of the Federal Deposit Insurance Act provide that if the FDIC suffers or anticipates a loss as a result of a default by a banking subsidiary or by providing assistance to a subsidiary in danger of default, then any other bank subsidiaries may be assessed for the FDIC’s loss.Federal law authorizes the OCC to order an assessment of FNB United if the capital of the Bank were to become impaired.If the assessment were not paid within three months, the OCC could order the sale of FNB United’s stock in the Bank to cover the deficiency. Any capital loans by a bank holding company to any of its bank subsidiaries are subordinate in right of payment to deposits and to certain other indebtedness of such bank subsidiaries.In the event of a bank holding company’s bankruptcy, any commitment by the bank holding company to a federal bank regulatory agency to maintain the capital of a subsidiary bank will be assumed by the bankruptcy trustee and entitled to a priority of payment. Transactions with Affiliates There are certain restrictions on the ability of FNB United and certain of its nonbank affiliates to borrow from, and engage in other transactions with, its bank subsidiary and on the ability of its bank subsidiary to pay dividends to FNB United.In general, these restrictions require that any extensions of credit must be secured by designated amounts of specified collateral and are limited, as to any one of FNB United or a nonbank affiliate, to 10% of the lending bank’s capital stock and surplus, and, as to FNB United and all such nonbank affiliates in the aggregate, to 20% of such lending bank’s capital stock and surplus.These restrictions, other than the 10% of capital limit on covered transactions with any one affiliate, are also applied to transactions between national banks and their financial subsidiaries.In addition, certain transactions with affiliates must be on terms and conditions, including credit standards, that are substantially the same, or at least as favorable to the institution, as those prevailing at the time for comparable transactions involving other nonaffiliated companies or, in the absence of comparable transactions, on terms and conditions, including credit standards, that in good faith would be offered to, or would apply to, nonaffiliated companies. Unsafe and Unsound Practices The OCC has authority under the Financial Institutions Advisory Act to prohibit national banks from engaging in any activity that, in the OCC’s opinion, constitutes an unsafe or unsound practice in conducting their businesses.The Federal Reserve Board has similar authority with respect to FNB United and its nonbank subsidiaries. Capital Requirements FNB United and the Bank are required to comply with federal regulations on capital adequacy. There are two measures of capital adequacy: a risk-based measure and a leverage measure.All capital standards must be satisfied for an institution to be considered in compliance.The risk-based capital standards are designed to make regulatory capital requirements more sensitive to differences in risk profile among banks and bank holding companies, to account for off-balance sheet exposure, and to minimize 7 Table of Contents disincentives for holding liquid assets.Assets and off-balance sheet items are assigned to broad risk categories, each with appropriate weights.The resulting capital ratios represent capital as a percentage of total risk-weighted assets and off-balance sheet items.For additional information, see “Capital Adequacy” in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” below. Dividend Restrictions FNB United is a legal entity separate and distinct from its bank and other subsidiaries.Because the principal source of FNB United’s revenues is dividends from the subsidiary bank, the ability of FNB United to pay dividends to its shareholders and to pay service on its own debt depends largely upon the amount of dividends its subsidiaries may pay to FNB United.There are statutory and regulatory limitations on the payment of dividends by the Bank to FNB United, as well as by FNB United to its shareholders. The Bank must obtain the prior approval of the OCC to pay dividends if the total of all dividends declared by the Bank in any calendar year will exceed the sum of its net profits for that year and its retained net profits for the preceding two calendar years, less any required transfers to surplus.Federal law also prohibits the Bank from paying dividends that in the aggregate would be greater than its undivided profits after deducting statutory bad debts in excess of its loan loss allowance. FNB United and the Bank are also subject to various general regulatory policies and requirements relating to the payment of dividends, including requirements to maintain adequate capital above regulatory minimums.If, in the opinion of the appropriate federal regulatory authority, a bank under its jurisdiction is engaged in or is about to be engaged in an unsafe or unsound practice, the authority may require that the bank cease and desist from such practice.The Federal Reserve Board, the OCC and the FDIC have indicated that paying dividends that deplete a bank’s capital base to an inadequate level would be an unsafe and unsound banking practice.Under the FDICIA, an insured bank may not pay any dividend if payment would cause it to become undercapitalized or if it already is undercapitalized.Further, the Federal Reserve Board, OCC and FDIC have each indicated that banking institutions should generally pay dividends only out of current operating earnings. FDIC Insurance Assessments The deposits of the Bank are insured by the Deposit Insurance Fund (DIF) of the FDIC up to the limits set forth under applicable law and are subject to the deposit insurance premium assessments of the DIF. The FDIC imposes a risk-based deposit premium assessment system, which was amended pursuant to the Federal Deposit Insurance Reform Act of 2005 (the “Reform Act”). Under this system, as amended, the assessment rates for an insured depository institution vary according to the level of risk incurred in its activities. To arrive at an assessment rate for a banking institution, the FDIC places it in one of four risk categories determined by reference to its capital levels and supervisory ratings. In addition, in the case of those institutions in the lowest risk category, the FDIC further determines its assessment rate based on certain specified financial ratios or, if applicable, its long-term debt ratings. Beginning January1, 2007, assessments for the DIF can range from 5 to 43 basis points per $100 of assessable deposits, depending on the insured institution’s risk category as described above. This assessment rate schedule can change from time to time, at the discretion of the FDIC, subject to certain limits. Under the current system, premiums are assessed quarterly. The Reform Act also provides for a one-time premium assessment credit for eligible insured depository institutions, including those institutions in existence and paying deposit insurance premiums on December31, 1996, or certain successors to any such institution. The assessment credit is determined based on the eligible institution’s deposits at December31, 1996 and is applied automatically to reduce the institution’s quarterly premium assessments to the maximum extent allowed, until the credit is exhausted. In addition, insured depository institutions have been required to pay a pro rata portion of the interest due on the obligations issued by the Financing Corporation (FICO) to fund the closing and disposal of failed thrift institutions by the Resolution Trust Corporation. 8 Table of Contents Under the Federal Deposit Insurance Act, insurance of deposits may be terminated by the FDIC upon a finding that the institution has engaged in unsafe and unsound practices, is in an unsafe or unsound condition to continue operations or has violated any applicable law, regulation, rule, order or condition imposed by a bank’s federal regulatory agency. Community Reinvestment Act The Bank is subject to the provisions of the Community Reinvestment Act of 1977, as amended (CRA).Under the CRA, all financial institutions have a continuing and affirmative obligation consistent with their safe and sound operation to help meet the credit needs for their entire communities, including low- and moderate-income neighborhoods.The CRA does not establish specific lending requirements or programs for financial institutions, nor does it limit an institution's discretion to develop the types of products and services that it believes are best suited to its particular community, consistent with the CRA. The CRA requires the appropriate federal bank regulatory agency, in connection with its examination of the bank, to assess the bank's record in meeting the credit needs of the community served by the bank, including low- and moderate-income neighborhoods.The regulatory agency's assessment of the bank's record is made available to the public.Should the Company fail to serve the community adequately, potential penalties are regulatory denials to expand branches, relocate, add subsidiaries and affiliates, expand into new financial activities and merge with or purchase other financial institutions. Interstate Banking and Branching The Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (“Interstate Banking Act”) permits interstate acquisitions of banks by bank holding companies.FNB United and any other bank holding company located in North Carolina may acquire a bank located in any other state, and any bank holding company located outside North Carolina may lawfully acquire any North Carolina-based bank, regardless of state law to the contrary, in either case subject to certain deposit-percentage limitations, aging requirements and other restrictions.The Interstate Banking Act also generally provides that national and state-chartered banks may branch interstate through acquisitions of banks in other states.It allowed, however, any state to elect prior to June 1, 1997 either to “opt in” and accelerate the date after which interstate branching was permissible or to “opt out” and prohibit interstate branching altogether.North Carolina enacted “opt in” legislation permitting interstate branching.The Interstate Banking Act may have the effect of increasing competition within the markets in which FNB United operates. Depositor Preference Statute Under federal law, depositors and certain claims for administrative expenses and employee compensation against an insured depository institution would be afforded a priority over other general unsecured claims against such an institution, including federal funds and letters of credit, in the “liquidation or other resolution” of such an institution by any receiver. Gramm-Leach-Bliley Act The Gramm-Leach-Bliley Act allows bank holding companies to engage in a wider range of nonbanking activities, including greater authority to engage in the securities and insurance businesses.Under the Gramm-Leach-Bliley Act, a bank holding company that elects to become a financial holding company may engage in any activity that is financial in nature, is incidental to financial activity or complements financial activity and does not pose a substantial risk to the safety or soundness of depository institutions or the financial system generally.Activities cited by the law as being “financial in nature” include securities underwriting, dealing in securities and market making, insurance underwriting and agency, providing financial, investment or economic advisory services, and activities that the Federal Reserve Board has determined to be closely related to banking.FNB United has not elected to become a financial holding company. 9 Table of Contents Subject to certain limitations on investment, a national bank or its financial subsidiary may also engage in activities that are financial in nature, other than insurance underwriting, insurance company portfolio investment, real estate development and real estate investment, so long as the bank is well-capitalized, well-managed and has at least a satisfactory Community Reinvestment Act rating.Subsidiary banks of a financial holding company or national banks with financial subsidiaries must continue to be well-capitalized and well-managed to continue to engage in activities that are financial in nature.In addition, a financial holding company or a bank may not acquire a company that is engaged in activities that are financial in nature unless each of the subsidiary banks of the financial holding company or the bank has at least a satisfactory Community Reinvestment Act rating. Privacy The Gramm-Leach-Bliley Act also modified other financial laws, including laws related to financial privacy.Under the act, federal banking regulators adopted rules limiting the ability of banks and other financial institutions to disclose nonpublic information about consumers to nonaffiliated third parties.The rules require disclosure of privacy policies to consumers and, in some circumstances, allow consumers to prevent disclosure of certain personal information to nonaffiliated third parties.The Fair Credit Reporting Act restricts information sharing among affiliates and was amended in December 2003 to restrict further affiliate sharing of information for marketing purposes. International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 The USA Patriot Act of 2001 contains the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 (the “IMLAFA”).The IMLAFA substantially broadens existing anti-money laundering legislation and the extraterritorial jurisdiction of the United States, imposes new compliance and due diligence obligations, creates new crimes and penalties, compels the production of documents located both inside and outside the United States, including those of foreign institutions that have a correspondent relationship in the United States, and clarifies the safe harbor from civil liability to customers.The U.S. Treasury Department has issued a number of regulations implementing the USA Patriot Act that apply certain of its requirements to financial institutions such as our bank subsidiary.The regulations impose obligations on financial institutions to maintain appropriate policies, procedures and controls to detect, prevent and report money laundering and terrorist financing and to verify the identity of their customers. Pursuant to the IMLAFA, the Company established anti-money laundering compliance and due diligence programs. Sarbanes-Oxley Act of 2002 The Sarbanes-Oxley Act of 2002 addresses, among other issues, corporate governance, auditing and accounting, executive compensation and enhanced and timely disclosure of corporate information.The act is intended to allow shareholders to monitor more easily and efficiently the performance of public companies and their directors. Future Legislation Changes to the laws and regulations in the United States and North Carolina can affect the Corporation’s operating environment in substantial and unpredictable ways.FNB United cannot predict whether those changes in laws and regulations will occur, and, if those changes occur, the ultimate effect they would have upon the financial condition or results of operations of the Company. Employees As of December 31, 2007, FNB United had four officers, all of whom were also officers of the Bank.On that same date, the Bank had 490 full-time employees and 36 part-time employees and Dover had 39 full- 10 Table of Contents time employees.The Bank and Dover eachconsiders its relationship with its employees to be excellent.The Company provides employee benefit programs, including a matching retirement/savings (“401(k)”) plan, group life, health and dental insurance, paid vacations, and sick leave. The Company’s employee benefit programs formerly included a noncontributory defined benefit pension plan and healthcare and life insurance benefits for retired employees.In September 2006, the Board of Directors of FNB United approved a modified freeze to the pension plan.Effective December 31, 2006, no new employees are eligible to enter the plan.Participants who are at least age 40, have earned 10 years of vesting service as an employee of FNB United and remain an active employee as of December 31, 2006 will qualify for continued benefits under a grandfathering provision.Under that provision, the grandfathered participant will continue to accrue benefits under the plan through December 31, 2011.Additionally, the plan’s definition of final average compensation was changed from a 10-year averaging period to a 5-year averaging period as of January 1, 2007.All other eligible participants in the plan will have their retirement benefit frozen as of December 31, 2006.Effective January 1, 2007, the 401(k) plan was enhanced and became the primary retirement benefit plan. In conjunction with the modified freeze of the pension plan, the postretirement medical and life insurance plan was also amended.Effective December 31, 2006, no new employees are eligible to enter the plan.Participants who are at least age 40, have earned 10 years of vesting service as an employee of the Company and remain an active employee as of December 31, 2006 will qualify under a grandfathering provision.Under the grandfathering provision, the participant will continue to accrue benefits under the plan through December 31, 2011. Available Information The Company makes its annual report on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and amendments to those reports, available free of charge on its internet website at www.MyYesBank.com, as soon as reasonably practicable after the reports are electronically filed or furnished with the Securities and Exchange Commission. Any materials that the Company files with the SEC may be read or copied or both at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. These filings are also accessible on the SEC’s website at www.sec.gov.FNB United will provide without charge a copy of its annual report on Form 10-K to any shareholder by mail.Requests should be sent to FNB United Corp., Attention: Secretary, 150 South Fayetteville Street (27203), P.O. Box 1328, Asheboro, North Carolina 27204. Additionally, the Company’s corporate governance policies, including the charters of the Audit, Compensation, and Corporate Governance and Nominating Committees; and the Company’s Code of Business Ethics may also be found through the “Investor Relations” link on the Company’s website. Item 1A. Risk Factors The Company is subject to certain risks and an investment in the Company’s securities may involve risks due to the nature of the Company’s business and activities related to that business. In addition to the factors discussed below, please see the discussion under “Item 7A. Quantitative and Qualitative Disclosure about Market Risk.” These factors, along with the other information in this Annual Report on Form 10-K, should be considered in evaluating forward-looking statements, and undue reliance should not be placed on such statements. There Is a Limited Market for FNB Common Stock Although FNB United common stock is traded on The NASDAQ Global Select Market, the volume of trading has historically been limited, averaging a few thousand shares per day.Therefore, there can be no assurance that a holder of FNB United common stock who wishes to sell his or her shares would be able to do so immediately or at an acceptable price. 11 Table of Contents Certain Provisions of FNB United’s Articles of Incorporation and Bylaws May Discourage Takeovers FNB United’s articles of incorporation and bylaws contain certain anti-takeover provisions that may discourage or may make more difficult or expensive a tender offer, change in control or takeover attempt that is opposed by FNB United’s board of directors.In particular, FNB United’s articles of incorporation and bylaws: — classify its board of directors into three classes, so that shareholders elect only one-third of its board of directors each year. — permits FNB United’s board of directors to issue, without shareholder approval unless otherwise required by law, nonvoting preferred stock with such terms as the board may determine, and — require the affirmative vote of the holders of at least 75% of FNB United’s voting shares to approve major corporate transactions unless the transaction is approved by three-fourths of FNB United’s “disinterested” directors. These provisions of FNB United’s articles of incorporation and bylaws could discourage potential acquisition proposals and could delay or prevent a change in control, even though a majority of FNB United’s shareholders may consider such proposal desirable.Such provisions could also make it more difficult for third parties to remove and replace the members of FNB United’s board of directors.They may also inhibit increases in the trading price of FNB United’s common stock that could result from takeover attempts. Changes in Interest Rates May Have an Adverse Effect on FNB United’s Profitability FNB United’s earnings and financial condition are dependent to a large degree upon net interest income, which is the difference between interest earned from loans and investments and interest paid on deposits and borrowings.The narrowing of the margin between interest rates earned on loans and investments and the interest rates paid on deposits and borrowings could adversely affect FNB United’s earnings and financial condition.FNB United can neither predict with certainty nor control changes in interest rates.These changes can occur at any time and are affected by many factors, including national, regional and local economic conditions and monetary policies of the Federal Reserve Board.FNB United has ongoing policies and procedures designed to manage the risks associated with changes in market interest rates.Notwithstanding these policies and procedures, changes in interest rates may have an adverse effect on FNB United’s profitability.For example, high interest rates could adversely affect FNB United’s mortgage banking business because higher interest rates could cause customers to apply for fewer mortgages or mortgage refinancings. FNB United Faces Significant Operational Risk FNB United processes large volumes of transactions on a daily basis, exposing the company to numerous types of operational risk.Operational risk includes the risk of fraud or theft by employees or persons outside FNB United, unauthorized transactions by employees or operational errors, including clerical or recordkeeping errors or those resulting from faulty or disabled computer or telecommunications systems, and breaches of the internal control system and compliance requirements.Negative public opinion can result from FNB United’s actual or alleged conduct in a variety of areas, including lending practices, corporate governance and acquisitions and from actions taken by government regulators and community organizations in response to those activities.Negative public opinion can adversely FNB United’s ability to attract and retain customers and can expose it to litigation and regulatory action.Operational risk also includes potential legal actions that could arise from an operational deficiency or a as a result of noncompliance with applicable regulatory standards. 12 Table of Contents Because the nature of the banking business involves a high volume of transactions, certain errors may be repeated or compounded before they are found and corrected.FNB United’s necessary reliance upon automated systems to record and process its transactions may further increase the risk that technical flaws or employee tampering or manipulation of those systems will result in losses that are difficult to detect.FNB United may also be subject to disruptions of its operating systems arising from events that are wholly or partially beyond its control (e.g., computer viruses or electrical or telecommunications outages), which may give rise to disruption of service to customers and to financial loss or liability. FNB United May Experience Significant Competition in its Market Area, Which May Adversely Affect its Business The banking industry within FNB United’s marketing area is extremely competitive.In addition, FNB United competes with other providers of financial services, such as savings and loan associations, credit unions, insurance companies, finance companies, pension funds and brokerage houses and other money funds.Some of FNB United’s larger competitors include several large interstate financial holding companies that are among the largest in the nation and are headquartered in North Carolina.These companies have a significant presence in FNB United’s market area, have greater resources than FNB United, may have higher lending limits and may offer products and services not offered by FNB United.These institutions may be able to offer the same products and services at more competitive rates and prices. FNB United Is Vulnerable to the Economic Conditions within the Relatively Small Region in Which It Operates FNB United’s overall success is dependent in part on the general economic conditions within its market area, which extends from the central and southern Piedmont and Sandhills to the foothills and mountains of western North Carolina.An economic downturn in this fairly small geographic region that negatively affects FNB United’s customers could adversely affect FNB United. FNB United May Not Be Able to Successfully Integrate Bank or Nonbank Mergers and Acquisitions Difficulties may arise in the integration of the business and operations of bank holding companies, banks and other non-bank entities FNB United acquires and, as a result, FNB United may not be able to achieve the cost savings and synergies that it expects willresult from such transactions. Achieving cost savings is dependent on consolidating certain operational and functional areas, eliminating duplicative positions and terminating certain agreements for outside services. Additional operational savings are dependent upon the integration of the acquired or merged entity’s businesses with FNB United or one of its subsidiaries, the conversion of core operating systems, data systems and products and the standardization of business practices. Complications or difficulties in the conversion of the core operating systems, data systems and products may result in the loss of customers, damage to FNB United’s reputation within the financial services industry, operational problems, one-time costs currently not anticipated or reduced cost savings resulting from such mergers or acquisitions. Annual cost savings in each such transaction may be materially less than anticipated if the holding company, bank merger or nonbank merger or acquisition is delayed unexpectedly, the integration of operations is delayed beyond what is anticipated or the conversion to a single data system is not accomplished on a timely basis. Difficulty in integrating an acquired company may cause FNB United not to realize expected revenue increases, cost savings, increases in geographic or product presence and/or other projected benefits from the acquisition. The integration could result in higher than expected deposit attrition (run-off), loss of key employees, disruption of FNB United’s businesses or the businesses of the acquired company, or otherwise adversely affect FNB United’s ability to maintain relationships with customers and employees or achieve the anticipated benefits of the acquisition. 13 Table of Contents Other Risks There are risks and uncertainties relating to an investment in FNB United common stock or to economic conditions and regulatory matters generally that should affect other financial institutions in similar ways.These aspects are discussed under “Cautionary Statement Regarding Forward-Looking Statements” and “Regulation and Supervision” elsewhere in this Annual Report on Form 10-K. Item1B. Unresolved Staff Comments None Item 2. Properties The principal executive and administrative offices of FNB United and the Bank are located in an office building at 150 South Fayetteville Street, Asheboro, North Carolina.The Bank also has six other facilities in Asheboro containing three community banking operations and various administrative and operational functions.The Bank has other community banking offices in Archdale (two offices), Belmont, Biscoe, Boone, Burlington, China Grove, Dallas, Ellerbe, Gastonia, Graham, Greensboro (two offices), Hickory (three offices), Hillsborough, Kannapolis, Laurinburg, Millers Creek, Mooresville, Mt. Holly, Newton, Pinehurst, Ramseur, Randleman, Rockingham (two offices), Salisbury (two offices), Seagrove, Siler City, Southern Pines, Stanley, Statesville, Taylorsville, Trinity, West Jefferson, and Wilkesboro (two offices), North Carolina.Nine of the community banking offices are leased facilities, and two such offices are situated on land that is leased.Two of the facilities housing operational functions in Asheboro are leased. The main offices of Dover are located in Charlotte, North Carolina.Dover has loan production offices in Charlotte, Carolina Beach, and Wilmington, North Carolina.All of the Dover facilities are leased. Item 3. Legal Proceedings In the ordinary course of operations, the Company and the Bank are party to various legal proceedings.Neither the Company nor the Bank is involved in, nor have they terminated during the fourth quarter of 2007, any pending legal proceedings other than routine, nonmaterial proceedings occurring in the ordinary course of business. Item 4. Submission of Matters to a Vote of Security Holders There were no matters submitted to a vote of the security holders of the Company during the fourth quarter of the Company’s fiscal year ended December 31, 2007. 14 Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Prices and Dividend Policies FNB United’s common stock is traded on The NASDAQ Global Select Market under the symbol “FNBN.”The following table shows the high and low sale prices of the Company’s common stock on The NASDAQ Global Select Market, based on published financial sources, for each of the last two fiscal years. The table also reflects the per share amount of cash dividends paid for each share during the fiscal quarter for each of the last two fiscal years. Only one cash dividend was paid during each of the fiscal quarters listed. Calendar Period High Low Dividends Paid Quarter ended March 31, 2006 $ 21.25 $ 18.35 $ 0.15 Quarter ended June 30, 2006 20.74 17.40 0.15 Quarter ended September 30, 2006 19.50 17.54 0.15 Quarter ended December 31, 2006 18.93 17.58 0.17 Quarter ended March 31, 2007 $ 18.48 $ 16.53 $ 0.15 Quarter ended June 30, 2007 17.07 15.40 0.15 Quarter ended September 30, 2007 16.42 14.94 0.15 Quarter ended December 31, 2007 15.95 12.00 0.15 As of March 14, 2008, there were6,425 record holders of the Company’s common stock.For a discussion as to any restrictions on the Company or the Bank’s ability to pay dividends, reference Item 1 – Regulation and Supervision. See also Note14 in the Notes to Consolidated Financial Statements of this Annual Report on Form 10-K. Recent Sales of Unregistered Securities The Company did not sell any of its securities in the last three fiscal years, which were not registered under the Securities Act of 1933, as amended. 15 Table of Contents FIVE-YEAR STOCK PERFORMANCE TABLE Performance Graph The following graph and table are furnished with this Annual Report on Form 10-K and compare the cumulative total shareholder return of FNB United Common Stock for the five-year period ended December 31, 2007 with the SNL Southeast Bank Index and the Russell 3000 Stock Index, assuming an investment of $100 at the beginning of the period and the reinvestment of dividends. Period Ending Index 12/31/02 12/31/03 12/31/04 12/31/05 12/31/06 12/31/07 FNB United Corp. 100.00 111.90 104.30 106.88 106.63 73.59 SNL Southeast Bank Index 100.00 125.58 148.92 152.44 178.75 134.65 Russell 3000 100.00 131.06 146.71 155.69 180.16 189.42 16 Table of Contents Item 6. Selected Financial Data The annual selected historical financial data presented in the accompanying table is derived from the audited consolidated financial statements for FNB United Corp. and Subsidiary. As this information is only a summary, you should read it in conjunction with the historical financial statements (and related notes) of the Company and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included elsewhere herein. (In thousands, except per share data and ratios.) As of and For the Year Ended December 31, 2007 2006 2005 2004 2003 Income Statement Data: Net interest income $ 63,612 $ 56,214 $ 34,365 $ 28,034 $ 27,014 Provision for loan losses 5,514 2,526 2,842 4,030 1,860 Noninterest income 21,593 19,215 14,926 13,673 13,600 Noninterest expense 61,044 53,441 31,678 28,755 27,159 Net income 12,361 12,187 9,937 6,598 8,400 Balance Sheet Data: Assets $ 1,906,506 $ 1,814,905 $ 1,102,085 $ 862,891 $ 773,245 Loans held for sale 17,586 20,862 17,615 11,648 8,567 Loans held for investment(1) 1,446,116 1,301,840 795,051 653,106 543,346 Allowance for loan losses 17,381 15,943 9,945 7,293 6,172 Goodwill 110,195 110,956 31,381 16,335 16,325 Deposits 1,441,042 1,421,013 841,609 659,544 597,925 Other borrowings 231,125 167,018 146,567 113,647 86,721 Shareholders’ equity 216,256 207,668 102,315 82,147 81,458 Per Common Share Data: Net income, basic $ 1.09 $ 1.27 $ 1.73 $ 1.17 $ 1.50 Net income, diluted (2) 1.09 1.25 1.69 1.13 1.43 Cash dividends declared 0.60 0.62 0.62 0.60 0.59 Book value 18.92 18.39 16.06 14.66 14.32 Tangible book value 9.28 8.56 11.13 11.74 11.62 Performance Ratios: Return on average assets 0.66 % 0.77 % 1.06 % 0.80 % 1.07 % Return on average tangible assets 0.71 0.82 1.09 0.82 1.09 Return on average equity 5.81 7.00 11.25 8.00 10.66 Return on average tangible equity 12.99 14.75 14.58 9.98 13.25 Net interest margin (tax equivalent) 4.01 4.20 4.16 3.89 3.94 Dividend payout 55.21 51.17 36.32 51.36 39.54 Asset Quality Ratios: Allowance for loan losses to period end and loans held for investment 1.20 % 1.22 % 1.25 % 1.12 % 1.14 % Nonperforming loans to period end allowance for loan losses 107.63 69.84 60.79 71.67 97.10 Net chargeoffs to average loans 0.27 0.16 0.22 0.47 0.33 Nonperforming assets to period end loans held for investment and foreclosed property (3) 1.50 1.13 0.89 0.89 1.30 Capital and Liquidity Ratios: Average equity to average assets 11.43 % 11.05 % 9.46 % 9.99 % 10.00 % Leverage capital 7.5 7.2 8.8 7.7 8.3 Tier 1 risk based capital 8.0 8.4 10.2 9.1 10.7 Total risk based capital 10.4 11.5 11.5 10.1 11.7 Average loans to average deposits 95.58 93.79 99.26 98.03 92.36 Average loans to average deposits and borrowings 84.82 82.51 84.99 83.14 78.21 (1) Loans held for investment, net of unearned income, before allowance for loan losses. (2) Assumes the exercise of outstanding dilutive options to acquire common stock.See Note 15 to the Company’s consolidated financial statements. (3) Nonperforming loans and nonperforming assets include loans past due 90 days or more that are still accruing interest. 17 Table of Contents Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following presents management’s discussion and analysis of our financial condition and results of operations and should be read in conjunction with the financial statements and related notes included elsewhere in this Annual Report on Form 10-K. This discussion may contain forward-looking statements that involve risks and uncertainties. Our actual results could differ significantly from those anticipated in forward-looking statements as a result of various factors. The following discussion is intended to assist in understanding the financial condition and results of operations of the Company. Executive Overview Description of Operations FNB United is a bank holding company with a full-service subsidiary bank, CommunityONE Bank that offers a complete line of consumer, mortgage and business banking services, including loan, deposit, cash management, investment management and trust services, to individual and business customers.The Bank has offices in Alamance, Alexander, Ashe, Catawba, Chatham, Gaston, Guilford, Iredell, Montgomery, Moore, Orange, Randolph, Richmond, Rowan, Scotland, Watauga and Wilkes counties in North Carolina. The Bank has a mortgage banking subsidiary, Dover Mortgage Company, that originates, underwrites and closes loans for sale into the secondary market.Dover operates mortgage production offices in North Carolina in Charlotte, Carolina Beach, and Wilmington. Dover utilizes electronic capabilities to originate loans in the surrounding areas of Raleigh and Greenville, North Carolina, Columbia and Charleston, South Carolina, and Richmond, Virginia. Acquisitions On November 4, 2005, FNB United completed a merger for the acquisition of United Financial, Inc. (“United”), holding company for Alamance Bank, headquartered in Graham, North Carolina.At the date of merger, Alamance Bank operated three offices and, based on estimated fair values, had $163.7 million in total assets, $95.2 million in net loans and $113.0 million in deposits.On February 1, 2006, Alamance Bank was merged into the Bank.Pursuant to the terms of the merger, each share of United common stock was converted, at the election of the shareholder, into either: (1) $14.25 in cash, (2) 0.6828 shares of FNB United common stock, or (3) $4.99 in cash and 0.4438 shares of FNB United common stock, the overall conversion of stock being limited to 65% of United shares.The aggregate purchase price, as adjusted by a reduction of $0.2 million during the one-year period following the date of merger, was $22.5 million, consisting of $8.2 million of cash payments and 728,625 shares of FNB United common stock valued at $14.3 million.The merger transaction has been accounted for using the purchase method of accounting for business combinations, and accordingly, the assets and liabilities of United were recorded based on estimated fair values as of November 4, 2005, with the estimate of goodwill being subject to possible adjustment during the one-year period from that date.The adjustments recorded during that one-year period, including the purchase price adjustment noted above, resulted in a net $264,000 reduction in the amount initially recorded for goodwill.The consolidated financial statements include the results of operation of United since November 4, 2005. On April 28, 2006, FNB United completed a merger for the acquisition of Integrity Financial Corporation (“Integrity”), headquartered in Hickory, North Carolina and the holding company for First Gaston Bank of North Carolina, including its divisions Catawba Valley Bank and Northwestern Bank.At the date of the merger, First Gaston Bank operated 17 offices and, based on estimated fair values, had approximately $728.7 million in total assets, $475.3 million in net loans and $563.3 million in deposits.On August 1, 2006, First Gaston Bank was merged into the Bank.Each share of Integrity common stock was converted in the merger into 0.8743 shares of FNB United common stock and $5.20 in cash.The aggregate purchase price was $127.2 million, consisting of $27.7 million in cash payments to Integrity shareholders, 4,654,504 shares of FNB United common stock valued at $94.8 million, outstanding Integrity stock 18 Table of Contents options valued at $3.3 million and transaction costs of $1.4 million.The merger transaction has been accounted for using the purchase method of accounting for business combinations, and accordingly, the assets and liabilities of Integrity were recorded based on estimated fair values as of April 28, 2006, with the estimate of goodwill being subject to possible adjustment during the one-year period from that date.The consolidated financial statements include the results of operations of Integrity since April 28, 2006. Primary Financial Data for 2007 The Company earned $12.4 million in 2007, a 1% increase in net income from 2006.Basic earnings per share decreased from $1.27 in 2006 to $1.09 in 2007 and diluted earnings per share decreased from $1.25 to $1.09, for percentage decreases of 14.2% and 12.8%, respectively.Total assets were $1.91 billion at December 31, 2007, up 5% from year-end 2006.Loans amounted to $1.45 billion at December 31, 2007, increasing 11% from the prior year.Total deposits grew $20.0 million, to $1.42 billion in 2007. As noted above, First Gaston Bank and Alamance Bank were acquired through mergers effective April 28, 2006 and November 4, 2005, impacting both net income and the calculation of earnings per share since the acquisition dates and the comparability of operating results on a year-to-date basis between 2007, 2006 and 2005 (see “Significant Factors Affecting Earnings in 2007”).The First Gaston Bank acquisition added $728.7 million or approximately 66% to total assets at the time of acquisition, while the Alamance Bank acquisition earlier added $163.7 million or approximately 18% to total assets at the time of acquisition. Significant Factors Affecting Earnings in 2007 Net interest income has continued to be impacted by the measures utilized by the Federal Reserve for monetary policy purposes addressing issues such as inflation, recession, and sub-prime mortgage lending since mid-2004.These measures have resulted in prime rate increases that have tended to improve the yield on earning assets while similarly increasing the cost of funds and, more recently, resulted in prime rate decreases.See “Net Interest Income” for additional discussion on interest rate changes. Net interest income increased $7.4 million, or 13%, in 2007 compared to 2006, reflecting the effect of an 18% increase in the level of average earning assets offset by a decrease in the net interest margin, stated on a taxable equivalent basis, from 4.20% in 2006, to 4.01% in 2007. The provision for loan losses was $5,514,000 in 2007, compared to $2,526,000 in 2006, an increase of $2,988,000, or 118.3%. This increase resulted from growth in the loan portfolio and from the elevated level of net chargeoffs in 2007. Loans held for investment grew $144,276,000 during 2007, accounting for approximately $1.7 million of the increased provision. The remaining increase in the provision resulted from net loan charge-offs in 2007 of $3,774,000, compared to $1,885,000 in 2006.The fourth quarter 2007 provision was $3,044,000 and actual net loan charge-offs in that quarter amounted to $1,779,000. The chargeoffs during the fourth quarter of 2007 resulted from management’s aggressive position in dealing with problem loans and contributed to the increased provision level in 2007. This higher level of charge-offs in 2007 included partial charge-offs related to impaired loans where impairment had been identified. Had these charge-offs not been made our allowance for loan losses would have been higher at year end due to the portion that would have been allocable to specifically impaired loans, and therefore our year end allowance for loans losses expressed as a percentage of loans would have also been higher.During 2007, the allowance for loan losses was 1.16% at June 30 and 1.17% at September 30, 2007.Due primarily to the increase in our level of our nonperforming loans and to economic conditions in our market areas, the allowance for loan losses was increased to 1.20% of loans held for investment at December 31, 2007. The allowance was 1.22% at December 31, 2006and 1.25% at December 31, 2005. The amounts reported for the provision for loan losses and also noninterest income have been impacted by the adoption in the second quarter of 2005 of new regulatory guidance on the accounting for courtesy overdraft programs.The initial result from adoption of this guidance was a $324,000 increase in the provision for loan losses in the second quarter of 2005, the effect of which was partially offset by a $156,000 increase in income from service charges on deposit accounts.In periods subsequent to the second quarter of 2005, the regulatory guidance on accounting for courtesy overdraft programs will have a continuing effect on the results of operations by increasing the level of both the provision for loan losses and income from service charges on deposit accounts, although these effects should tend to be offsetting with only a minor impact on net income.The total increase in the provision for loan losses due to the new regulatory guidance was $712,000 in 2005, $670,000 in 2006, and $681,000 in 2007. 19 Table of Contents Noninterest income was significantly impacted in 2007 by the recognition of a $1.3 million gain on the sale of the Bank’s credit card portfolio and the recovery of $300,000 on the sale of previously charged-off loans in the third quarter. Partially offsetting these gains was a mortgage servicing rights impairment charge of $271,000. Noninterest income was significantly affected in 2006 by the restructuring of the investment portfolio in the third quarter to eliminate certain underperforming investments and to improve the net interest margin in future periods.Approximately $120 million of available-for-sale securities, or approximately 52% of the total carrying value of the investment portfolio, was sold.Portions of the liquidated investments were obtained in the acquisitions of First Gaston Bank and Alamance Bank.The pre-tax loss recognized on this transaction was $557,000. Noninterest income was additionally impacted in 2006 by the recognition of $826,000 of income in connection with certain SBIC investments that qualify as Community Reinvestment Act investments.A loss of $23,000 was recorded on SBIC investments in 2005.Noninterest income was further augmented in 2006 by the sale in the fourth quarter of $10.4 million of nonperforming and higher risk loans, resulting in a gain of $118,000, and by a $336,000 death benefit from a bank owned life insurance policy insuring a former employee.Partially offsetting these gains was a mortgage servicing rights impairment charge of $250,000. Noninterest expense was significantly impacted in 2007 and 2006 by goodwill impairment charges of $358,000 and $1.6 million, respectively, related to Dover, as discussed in Note 3 to the Consolidated Financial Statements. On a comparative basis, noninterest expense for 2007 included Integrity for the entire year, compared to the prior year which included activity associated with Integrity for eight months of 2006. The major components of the increase in noninterest expense from 2006 to 2007 were as follows:a $5.1 million increase in personnel expense, a $1.5 million increase in net occupancy expense, an $809,000 increase in furniture and equipment expense and a $1.1 million increase in other expense, combined with a $517,000 decrease in data processing expense. Personnel expense, on a comparative basis, included Integrity for the entire year, compared to the prior year which included expenses associated with Integrity for only eight months of 2006. Additionally, the Company continued strengthening the senior management team following the acquisitions of United and Integrity and the retirement of the chief financial officer during the third quarter of 2007. Net occupancy expense began to reflect a steady increase after the Integrity merger was completed; the Bank’s geographic footprint increased significantly and a property management firm was engaged to handle the oversight of the banking facilities in lieu of handling those functions internally as was done previously. Additionally, the Bank determined that the acquired facilities warranted increased maintenance attention. The increase in other expense was driven primarily by number of factors including: (i) courier expense increased dramatically as processing for the former Integrity banking offices was centralized, (ii) franchise tax for 2007 included Integrity, compared to 2006 which only included franchise tax for CommunityOne, (iii) one-time charges related to the sale of the credit card portfolio, and (iv) fees related to consultants and executive search recruiters. These expenses were offset somewhat by reduced printing costs and lower charges related to FRB and internet bill payment services. Following the conversion of the United and Integrity systems with that of the Bank in 2006 which was recorded at $492,000, the efficiencies greatly improved the efficiencies and lowered the costs associated with data processing. Noninterest expense was generally affected in 2006 by the increased size of the organization following the acquisitions of Alamance Bank and First Gaston Bank, as discussed above, and by the related restructuring/conversion expenses.The February 2006 Alamance Bank merger and the August 2006 First Gaston Bank merger into the Bank resulted in restructuring and system conversion expenses, which were estimated to be approximately $1.4 million.These amounts included consulting services, data processing and other records conversion expense, the buyout of various contracts, and legal and accounting fees.The resulting bank, until June 2007, continued to operate under the existing four trade names (First National Bank and Trust Company, First Gaston Bank, Catawba Valley Bank, and Northwestern Bank). 20 Table of Contents Beginning in 2006 and continuing into 2007, the Company conducted a branding study to determine the advisability of adopting a new bank name.The YES YOU CAN(R) and YES WE CAN(R) trademarks owned by the Bank will continue to be utilized.All divisions of the Bank were united under the single name of CommunityOne Bank, National Association, as of June 4, 2007. The Company incurred $563,000, which is included in advertising and marketing, in rebranding expenses in 2007 through the implementation of this name change. Noninterest expense was also affected by the recognition of stock-based compensation.As discussed in Notes 1 and 15 to the Consolidated Financial Statements, effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123R (“SFAS No. 123(R)”), “Share-Based Payment”, which requires companies to recognize charges to the income statement for the grant-date fair value of stock options, restricted stock and other equity-based compensation issued to employees over the period during which an employee is required to provide service in exchange for the award (presumptively the vesting period).Stock-based compensation for all types of compensation arrangements amounted to $808,000 and $673,000 in 2007 and 2006, respectively. The related income tax benefit for these periods was $150,000 and $92,000. Stock-based compensation related only to stock options amounted to $494,000 in 2007 and $510,000 in 2006 and the related income tax benefit was $26,000 and $27,000 for the respective years.Prior to the adoption of SFAS No. 123(R), the Company used the intrinsic value method as prescribed by APB No. 25 and thus recognized no compensation expense for stock options granted with exercise prices equal to the fair market value of the common stock on the date of grant. The acquisitions of First Gaston Bank and Alamance Bank have affected the comparability of operating results, as the consolidated financial statements include the results of operations of First Gaston Bank and Alamance Bank since April 28, 2006 and November 4, 2005, respectively, and prior period financial information has not been restated under the purchase method of accounting for business combinations.Consequently, the results of operations for 2006 include the results of the former First Gaston Bank operations for only the last eight months of that period and the results of the Alamance Bank operations for all of that period, while the results of 2005 do not include First Gaston Bank and include Alamance Bank for only the last two months of that period. Earnings Review The Company’s net income in 2007 was $12.4 million compared to $12.2 million in 2006.Earnings were positively impacted in 2007 by increases of $7.4 million, or 13%, in net interest income and $2.4 million in noninterest income, which gains were more than offset by a $3.0 million increase in the provision for loan losses and a $7.6 million increase in noninterest expense.Certain factors specifically affecting the elements of income and expense and the comparability of operating results on a year-to-date basis between 2007 and 2006 are discussed in the “Overview - Significant Factors Affecting Earnings in 2007.” The Company’s net income increased $2.3 million in 2006, up 22.6% over 2005, largely reflecting the significant increase in net interest income.Earnings were positively impacted in 2006 by increases of $21.8 million or 64% in net interest income and $4.3 million in noninterest income and by a $316,000 reduction in the provision for loan losses, which gains were largely offset by a $21.8 million increase in noninterest expense.Certain factors specifically affecting the elements of income and expense and the comparability of operating results on a year-to-date basis between 2006 and 2005 are discussed in the “Overview - Significant Factors Affecting Earnings in 2007.” Return on average assets was 0.66% in 2007, compared to 0.77% in 2006 and 1.06% in 2005.Return on average shareholders’ equity decreased from 11.25% in 2005 to 7.00% in 2006 and 5.81% in 2007.In 2007, return on tangible assets and equity (calculated by deducting average goodwill and core deposit premiums from average assets and from average equity) amounted to 0.71% and 12.99%, respectively, compared to 0.82% and 14.75% in 2006 and 1.09% and 14.36% in 2005. Net Interest Income 21 Table of Contents Net interest income is the difference between interest income, principally from loans and investments, and interest expense, principally on customer deposits.Changes in net interest income result from changes in interest rates and in the volume, or average dollar level, and mix of earning assets and interest-bearing liabilities. Net interest income was $63.6 million in 2007, compared to $56.2 million in 2006.The increase of $7.4 million, or 13%, resulted primarily from a 18% increase in the level of average earning assets offset by a decline in the net yield on earning assets, or net interest margin, from 4.20% in 2006 to 4.01% in 2007.In 2006, the increase of $21.8 million, or 64%, resulted primarily from a 61% increase in the level of average earning assets coupled with an improvement in the net yield on earning assets, or net interest margin, from 4.16% in 2005 to 4.20% in 2006.On a taxable equivalent basis, the increases in net interest income in 2007 and 2006 were $7.2 million and $22.2 million, respectively, reflecting changes in the relative mix of taxable and non-taxable earning assets in each year. Table 1 sets forth for the periods indicated information with respect to the Company’s average balances of assets and liabilities, as well as the total dollar amounts of interest income (taxable equivalent basis) from earning assets and interest expense on interest-bearing liabilities, resultant rates earned or paid, net interest income, net interest spread and net yield on earning assets.Net interest spread refers to the difference between the average yield on earning assets and the average rate paid on interest-bearing liabilities.Net yield on earning assets, or net interest margin, refers to net interest income divided by average earning assets and is influenced by the level and relative mix of earning assets and interest-bearing liabilities. 22 Table of Contents Table 1 Average Balance Sheet and Net Interest Income Analysis Fully Taxable Equivalent Basis Year Ended December 31, 2007 2006 2005 Interest Average Interest Average Interest Average Average Income / Yield / Average Income / Yield / Average Income / Yield / Balance(3) Expense Rate Balance(3) Expense Rate Balance(3) Expense Rate Interest earning assets: (Dollars in thousands) Loans (1) $ 1,376,883 $ 115,101 8.36 % $ 1,142,350 $ 92,746 8.12 % $ 711,431 $ 48,718 6.85 % Taxable investment securities 161,563 8,330 5.16 138,225 7,065 5.11 85,082 3,860 4.54 Tax-exempt investment securities (1) 55,527 3,225 5.81 54,831 3,225 5.88 44,731 2,595 5.80 Other earning assets 25,201 1,334 5.29 41,015 1,932 4.71 13,129 445 3.39 Total earning assets 1,619,174 127,990 7.90 1,376,421 104,968 7.63 854,373 55,618 6.51 Non-earning assets: Cash and due from banks 33,316 27,864 18,642 Goodwill and core deposit premiums 117,691 91,495 20,216 Other assets, net 92,421 79,527 42,676 Total assets $ 1,862,602 $ 1,575,307 $ 935,907 Interest bearing liabilities: Interest-bearing demand deposits 164,032 2,643 1.61 156,837 2,592 1.65 97,623 733 0.75 Savings deposits 47,189 130 0.28 52,827 182 0.34 51,483 165 0.32 Money market deposits 256,841 10,395 4.05 180,513 6,766 3.75 75,948 1,504 1.98 Time deposits 813,337 39,426 4.85 685,270 29,025 4.24 407,303 12,917 3.17 Retail repurchase agreements 28,783 1,317 4.58 21,134 923 4.37 17,770 503 2.83 Federal Home Loan Bank advances 80,111 3,468 4.33 80,410 3,387 4.21 71,152 2,766 3.89 Federal funds purchased 3,102 162 5.22 696 40 5.75 342 9 2.63 Other borrowed funds 76,794 5,487 7.15 64,266 4,240 6.60 31,044 1,453 4.68 Total interest bearing liabilities 1,470,189 63,028 4.29 1,241,953 47,155 3.80 752,665 20,050 2.66 Other liabilities and shareholders' equity: Noninterest-bearing demand deposits 159,205 142,624 84,393 Other liabilities 20,367 16,595 8,481 Shareholders' equity 212,841 174,135 88,368 Total liabilities and equity $ 1,862,602 $ 1,575,307 $ 933,907 Net interest income and net yield on earning assets (3) (4) $ 64,962 4.01 % $ 57,813 4.20 % $ 35,568 4.16 % Interest rate spread (5) 3.62 % 3.83 % 3.85 % (1) The fully tax equivalent basis is computed using a federal tax rate of 35%. (2) The average loan balances include nonaccruing loans. (3) The average balances for all years include market adjustments to fair value for securities and loans available/held for sale. (4) Net yield on earning assets is computed by dividing net interest income by average earning assets. (5) Earning asset yield minus interest bearing liabilities rate. Changes in the net interest margin and net interest spread tend to correlate with movements in the prime rate of interest.There are variations, however, in the degree and timing of rate changes, compared to prime, for the different types of earning assets and interest-bearing liabilities. Due to concern about increasing inflationary pressures, the Federal Reserve took action to continue raising the level of interest rates during 2005, increasing interest rates in 25 basis point increments eight times during the year. This was followed by four additional rate increases of 25 basis points each during the first six months of 2006. Interest rates remained constant for more than a year until the Federal Reserve, responding to recessionary concerns, exacerbated by the subprime mortgage crisis, cut interest rates by 50 basis points in September 2007. This action was followed by two additional cuts of 25 basis 23 Table of Contents points each in October and December 2007, to 7.25% at December 31, 2007, as well as a 75 basis point cut and a 50 basis point cut during January 2008. Table 2 Volume and Rate Variance Analysis Years Ended December 31, 2007 and 2006 2007 vs 2006 2006 vs 2005 Volume Rate Total Volume Rate Total Variance Variance Variance Variance Variance Variance Interest income: (in thousands) Loans, net $ 19,041 $ 3,314 $ 22,355 $ 33,710 $ 10,318 $ 44,028 Taxable investment securities 1,193 72 1,265 2,669 536 3,205 Tax exempt investment securities 41 (41 ) 0 594 36 630 Other earning assets (745 ) 147 (598 ) 1,257 230 1,487 Total interest income 19,530 3,492 23,022 38,230 11,120 49,350 Interest expense: Interest-bearing demand deposits 119 (68 ) 51 624 1,235 1,859 Savings deposits (19 ) (33 ) (52 ) 5 12 17 Money market deposits 2,861 768 3,629 3,190 2,072 5,262 Time deposits 5,424 4,977 10,401 10,778 5,330 16,108 Retail repurchase agreements 334 60 394 108 312 420 Federal Home Loan Bank advances (13 ) 94 81 380 241 621 Federal funds purchased 138 (16 ) 122 14 17 31 Other borrowed funds 827 420 1,247 2,015 772 2,787 Total interest expense 9,671 6,202 15,873 17,114 9,991 27,105 Increase (decrease) in net interest income $ 9,859 $ (2,710 ) $ 7,149 $ 21,116 $ 1,129 $ 22,245 In 2007, the net interest spread decreased by 21 basis points from 3.83% in 2006, to 3.62% in 2007, reflecting the effect of an increase in the average total yield on earning assets that was more than offset by the increase in the average rate paid on interest-bearing liabilities, or cost of funds.The yield on earning assets increased by 27 basis points, from 7.63% in 2006 to 7.90% in 2007, while the cost of funds increased by 49 basis points, from 3.80% to 4.29%.In 2005, the 2 basis points decrease in net interest spread resulted from a 112 basis points increase in the yield on earning assets as more than offset by a 114 basis points increase in the cost of funds. The 2007 and 2006 changes in net interest income on a taxable equivalent basis, as measured by volume and rate variances, are analyzed in Table 2.Volume refers to the average dollar level of earning assets and interest-bearing liabilities. Provision for Loan Losses The provision for loan losses is the charge against earnings to provide an allowance for probable losses inherent in the loan portfolio.The amount of each year’s charge is affected by numerous considerations including management’s evaluation of various risk factors in determining the adequacy of the allowance (see “Asset Quality”), actual loan loss experience and loan portfolio growth.The provision for loan losses was $5,514,000 in 2007, $2,526,000 in 2006 and $2,842,000 in 2005.This increase in the level ofthe provision for loan losses is discussed and analyzed in detail as part of the discussions in the “Overview – Significant Factors Affecting Earnings in 2007”, and “Asset Quality” sections. Noninterest Income 24 Table of Contents Noninterest income increased $2.4 million, or 12%, in 2007, due primarily to the recognition of a $1.3 million gain on the sale of the credit card portfolio in the third quarter as discussed in the “Overview.” Additional information concerning factors which specifically affected noninterest income in 2007 is discussed in the “Overview - SignificantFactors Affecting Earnings in 2007.” Noninterest income increased $4.3 million or 29% in 2006, due primarily to the effects of the acquisition of First Gaston Bank on April 28, 2006 as discussed in the “Overview.”This acquisition largely resulted in the $2.2 million or 36% increase in service charges on deposit accounts, although there was an additional impact from the adoption in the second quarter of 2005 of new regulatory guidance on the accounting for courtesy overdraft programs.Additional information concerning factors which specifically affected noninterest income in 2006 is discussed in the “Overview.” Noninterest Expense Noninterest expense was $7.6 million, or 14%, higher in 2007.This increase resulted from a number of factors discussed in the “Overview – Significant Factors Affecting Earnings in 2007.” Noninterest expense was $21.8 million, or 69%, higher in 2006.This increase resulted primarily from the increased size of the organization following the acquisitions of Alamance Bank and First Gaston Bank, from a $1.6 million goodwill impairment charge and from the initial recognition of stock-based compensation, all as discussed in the “Overview.” Provision for Income Taxes The effective income tax rate decreased from 37.4% in 2006 to 33.7% in 2007 due principally to the lower level of nondeductible expenses in 2007.Nondeductible expenses included a goodwill impairment charge of $358,000 in 2007 compared to $1.6 million in 2006.The effective income tax rate increased from 32.7% in 2005 to 37.4% in 2006 due principally to a higher level of nondeductible expenses in 2006, including much of the stock-based compensation initially recognized in 2006 and the $1.6 million goodwill impairment charge.Additionally, the Company’s federal income tax rate increased from 34% to 35% in 2006. Liquidity Liquidity for the Bank refers to its continuing ability to meet deposit withdrawals, fund loan and capital expenditure commitments, maintain reserve requirements, pay operating expenses and provide funds to FNB United for payment of dividends, debt service and other operational requirements.Liquidity is immediately available from five major sources:(a) cash on hand and on deposit at other banks, (b) the outstanding balance of federal funds sold, (c) lines for the purchase of federal funds from other banks, (d) the line of credit established at the Federal Home Loan Bank, less charges against that line for existing advances and letters of credit used to secure public funds on deposit, and (e) the investment securities portfolio.All debt securities are of investment grade quality and, if the need arises, can be promptly liquidated on the open market or pledged as collateral for short-term borrowing. Consistent with the general approach to liquidity, loans and other assets of the Bank are based primarily on a core of local deposits and the Bank’s capital position.To date, the steady increase in deposits, retail repurchase agreements and capital, supplemented by Federal Home Loan Bank advances and a modest amount of brokered deposits, has been adequate to fund loan demand in the Bank’s market area, while maintaining the desired level of immediate liquidity and a substantial investment securities portfolio available for both immediate and secondary liquidity purposes. Liquidity for Dover refers to its continuing ability to fund mortgage loan commitments and pay operating expenses.Liquidity is principally available from a line of credit with the Bank, established in 2007. Prior to that date, the line of credit was with a large national bank. 25 Table of Contents Contractual Obligations Under existing contractual obligations, the Company will be required to make payments in future periods.Table 3 presents aggregated information about the payments due under such contractual obligations at December 31, 2007.Transaction deposit accounts with indeterminate maturities have been classified as having payments due in one year or less.Benefit plan payments cover estimated amounts due through 2016. Table 3 Contractual Obligations Payments Due by Period at December 31, 2007 One year or less One toThree Years Three to Five Years Over Five Years Total (dollars in thousands) Deposits $ 1,354,220 $ 72,138 $ 14,685 $ - $ 1,441,042 Retail repurchase agreements 29,133 - - - 29,133 Federal Home Loan Bank advances 55,782 42,500 15,000 18,508 131,790 Federal funds purchased 13,500 - - - 13,500 Trust preferred securities - - - 56,702 56,702 Lease obligations 1,336 2,321 1,882 11,721 17,260 Estimated benefit plan payments: Pension 478 1,054 1,136 3,475 6,143 Other 143 279 286 969 1,677 Pension plan contribution expected in 2008 - Total contractual cash obligations $ 1,454,592 $ 118,292 $ 32,989 $ 91,375 $ 1,697,247 Commitments, Contingencies and Off-Balance Sheet Risk Information about the Company’s off-balance sheet risk exposure is presented in Note 16 to the accompanying consolidated financial statements. Asset/Liability Management and Interest Rate Sensitivity One of the primary objectives of asset/liability management is to maximize the net interest margin while minimizing the earnings risk associated with changes in interest rates.One method used to manage interest rate sensitivity is to measure, over various time periods, the interest rate sensitivity positions, or gaps; however, this method addresses only the magnitude of timing differences and does not address earnings or market value.Therefore, management uses an earnings simulation model to prepare, on a monthly basis, earnings projections based on a range of interest rate scenarios in order to more accurately measure interest rate risk. The Company’s balance sheet was liability-sensitive in a rising rate environment and asset-sensitive in a falling rate environment at December 31, 2007. Therefore, the Company’s interest rate sensitivity was essentially neutral at yearend. A liability-sensitive position means that, for cumulative gap measurement periods of one year or less, there are more liabilities than assets subject to immediate repricing as market rates change.Because rate sensitive interest-bearing liabilities exceed rate sensitive assets, in a rising rate environment the earnings position could deteriorate. Conversely, in a falling rate environment, earnings also deteriorate slightly due to the Company being asset-sensitive. This is largely the result of a combination of rate compression and increases in prepayment speeds in a falling rate environment. In a rising rate environment, rate compression is not an issue and prepayment speeds slow. Included in interest-bearing liabilities subject to rate changes within 90 days is a portion of the interest-bearing 26 Table of Contents demand, savings and money market deposits.These types of deposits historically have not repriced coincidentally with or in the same proportion as general market indicators. Table 4 presents information about the periods in which the interest-sensitive assets and liabilities at December 31, 2007 will mature, prepay, or be subject to repricing in accordance with market rates, and the resulting interest-sensitivity gaps.This table shows the sensitivity of the balance sheet at one point in time and is not necessarily indicative of what the sensitivity will be on other dates.As a simplifying assumption concerning repricing behavior, 50% of the interest-bearing demand, savings and money market deposits are assumed to reprice immediately and 50% are assumed to reprice beyond one year. Table 4 Interest Rate Sensitivity Analysis December 31, 2007 Rate Maturity in Days 1-90 91-180 181-365 Beyond One Year Total (dollars in thousands) Earning Assets Loans $ 900,450 $ 37,108 $ 107,895 $ 400,662 $ 1,446,116 Loans held for sale 17,586 - - - 17,586 Investment securities 43,456 9,010 37,897 107,096 197,459 Interest-bearing bank balances 836 - - - 836 Federal Funds sold 542 - - - 542 Total earning assets 962,870 46,118 145,792 507,758 1,662,539 Interest -Bearing Liabilities Interest bearing deposits: Demand deposits 81,638 - - 81,638 163,275 Savings Deposits 20,574 - - 20,574 41,149 Money market deposits 130,154 - - 130,154 260,307 Time deposits of $100,000 or more 147,403 95,696 117,539 14,782 375,419 Other time deposits 154,228 106,267 160,801 21,032 442,328 Retail repurchase agreements 29,133 - - - 29,133 Federal Home Loan Bank advances 79,370 998 4,493 46,929 131,790 Federal funds purchased 13,500 - - - 13,500 Trust preferred securities 56,702 - - - 56,702 Total interest-bearing liabilities 712,701 202,961 282,832 315,108 1,513,603 Interest Sensitivity Gap $ 250,170 $ (156,843 ) $ (137,040 ) $ 192,650 $ 148,936 Cumulative gap $ 250,170 $ 93,326 $ (43,713 ) $ 148,936 $ 148,936 Ratio of interest-sensitive assets to interest-sensitive liabilities 135 % 23 % 52 % 161 % 110 % Market Risk Market risk is the possible chance of loss from unfavorable changes in market prices and rates.These changes may result in a reduction of current and future period net interest income, which is the favorable spread earned from the excess of interest income on interest-earning assets, over interest expense on interest-bearing liabilities. The Company’s market risk arises primarily from interest rate risk inherent in its lending and deposit-taking activities.The structure of the Company’s loan and deposit portfolios is such that a significant decline in interest rates may adversely impact net market values and net interest income.The Company does not maintain a trading account nor is the Company subject to currency exchange risk or commodity price risk.Interest rate risk is monitored as part of the Company’s asset/liability management function, which is discussed in “Asset/Liability Management and Interest Rate Sensitivity” above.The use of an interest rate swap in conjunction with asset/liability management objectives is discussed in Note 1 to the Consolidated Financial statements. 27 Table of Contents Table 5 presents information about the contractual maturities, average interest rates and estimated fair values of financial instruments considered market risk sensitive at December 31, 2007. Table 5 Market Risk Analysis of Financial Instruments Contractual Maturities at December 31, 2007 2008 2009 2010 2011 2012 Beyond Five Years Total Average Interest Rate (1) Estimated Fair Value (dollars in thousands) Financial Assets Debt Securities: Fixed rate $ 33,682 $ 43,121 $ 16,196 $ 9,455 $ 11,848 $ 60,116 $ 174,417 4.52 $ 175,605 Variable rate - 5,000 5,000 6.74 4,710 Equity securities 17,172 - 17,172 - 16,745 Loans (2): Fixed rate 109,654 89,844 65,912 51,137 48,242 142,620 507,410 7.54 520,555 Variable rate 471,323 127,405 89,791 48,852 26,529 174,807 938,706 7.52 950,955 Held for sale 17,586 - 17,586 Interest-bearing bank balances 836 - 836 4.25 836 Federal funds sold 542 - 542 4.25 542 Total $ 633,209 $ 260,370 $ 171,899 $ 109,444 $ 86,619 $ 382,543 $ 1,661,669 7.16 $ 1,687,534 Financial Liabilities Interest-bearing demand deposits $ - $ - $ - $ - $ - $ - $ 163,275 1.41 $ 146,864 Savings deposits - 41,149 0.25 31,538 Money market deposits - 260,307 3.31 253,710 Time deposits: Fixed rate 766,932 19,727 10,561 3,189 2,989 460 803,857 4.76 803,739 Variable rate 4,115 9,604 171 - - - 13,890 5.12 14,067 Retail repurchase agreements - 29,133 4.20 29,139 Federal Home Loan Bank advances Fixed rate 35,782 23,500 9,000 10,000 15,000 18,508 111,790 4.30 111,714 Variable rate 20,000 - 20,000 5.20 20,000 Federal funds purchased 13,500 - 13,500 4.25 13,500 Trust preferred securities - 56,702 56,702 6.35 56,702 Total $ 840,329 $ 52,831 $ 19,732 $ 13,189 $ 17,989 $ 75,670 $ 1,513,603 3.76 $ 1,480,973 (1) The average interest rate related to debt securities is stated on a fully taxable equivalent basis, assuming a 35% federal income tax rate. (2) Nonaccrual loans are included in the balance of loans. The allowance for loan losses is excluded. For a further discussion on market risk and how the Company addresses this risk, see Item 7A of this Annual Report on Form 10-K. Capital Adequacy Under guidelines established by the Board of Governors of the Federal Reserve System, capital adequacy is currently measured for regulatory purposes by certain risk-based capital ratios, supplemented by a leverage capital ratio.The risk-based capital ratios are determined by expressing allowable capital amounts, defined in terms of Tier 1 and Tier 2, as a percentage of risk-weighted assets, which are computed by measuring the relative credit risk of both the asset categories on the balance sheet and various off-balance sheet exposures.Tier 1 capital consists primarily of common shareholders' equity and qualifying perpetual preferred stock and qualifying trust preferred securities, net of goodwill and other disallowed intangible assets.Tier 2 capital, which is limited to the total of Tier 1 capital, includes allowable amounts of subordinated debt, mandatory convertible debt, preferred stock, trust preferred securities and the allowance for loan losses. Total capital, for risk-based purposes, consists of the sum of Tier 1 and Tier 2 capital.Under current requirements, the minimum total capital ratio is 8.00% and the minimum Tier 1 capital ratio is 4.00%. At December 31, 2007, FNB United and the Bank had total capital ratios of 10.4% and 10.4%, respectively, and Tier 1 capital ratios of 8.0% and 9.3%. 28 Table of Contents Table 6 Regulatory Capital (Dollars in thousands) As of / for year ended December 31, 2007 2006 2005 Total capital to risk weighted assets Consolidated $ 172,893 10.4 % $ 166,442 11.5 % $ 100,182 11.5 % Subsidiary Bank 172,061 10.4 161,592 11.3 96,773 11.2 Tier 1 capital to risk weighted assets Consolidated 133,114 8.0 120,705 8.4 89,231 10.2 Subsidiary Bank 154,098 9.3 144,965 10.1 86,070 10.0 Tier 1 capital to average assets Consolidated 133,114 7.5 120,705 7.2 89,231 8.8 Subsidiary Bank 154,098 8.8 144,965 8.7 86,070 8.3 The leverage capital ratio, which serves as a minimum capital standard, considers Tier 1 capital only and is expressed as a percentage of average total assets for the most recent quarter, after reduction of those assets for goodwill and other disallowed intangible assets at the measurement date.As currently required, the minimum leverage capital ratio is 4.00%.At December 31, 2007, FNB United and the Bank had leverage capital ratios of 7.5% and 8.8%, respectively. The Bank is also required to comply with prompt corrective action provisions established by the Federal Deposit Insurance Corporation Improvement Act.To be categorized as well-capitalized, a bank must have a minimum ratio for total capital of 10.00%, for Tier 1 capital of 6.00% and for leverage capital of 5.00%.As noted above, the Bank met all of those ratio requirements at December 31, 2007 and, accordingly, is well-capitalized under the regulatory framework for prompt corrective action. Balance Sheet Review Asset growth in 2007 related to internal factors, unlike both 2006 and 2005 when growth largely reflected an acquisition through merger in each year. Total assets increased $90.9 million, or 5%, in 2007 and $712.8 million, or 65%, in 2006.By similar comparison, deposits increased $20.0 million, or 1%, and $579.4 million, or 69%, respectively. The level of total assets was also affected in 2007 by net additional advances of $66.0 million from the Federal Home Loan Bank that were obtained primarily to help fund loan growth. The average asset growth rates were 18% in 2007 and 69% in 2006.The corresponding average deposit growth rates were 18% and 70%. As discussed in the “Overview,” the growth in total assets in 2006 largely reflected the acquisition of First Gaston Bank on April 28, 2006, while the growth in 2005 reflected the acquisition of Alamance Bank on November 4, 2005.Significant estimated fair values initially recorded for First Gaston Bank included total assets of $728.7 million, investment securities of $84.4 million, gross loans of $481.3 million, deposits of $563.3 million and Federal Home Loan Bank advances of $18.6 million.Significant estimated fair values initially recorded for Alamance Bank included total assets of $163.7 million, investment securities of $34.7 million, gross loans of $96.6 million, deposits of $113.0 million and Federal Home Loan Bank advances of $21.9 million.Total assets increased $712.8 million or 65% in 2006 and $239.2 million or 28% in 2005.By similar comparison, deposits increased $579.4 million or 69% and $182.1 million or 28%.The average asset growth rates were 69% in 2006 and 13% in 2005.The corresponding average deposit growth rates were 70% and 15%. Investment Securities 29 Table of Contents Investments are carried on the consolidated balance sheet at estimated fair value for available-for-sale securities and at amortized cost for held-to-maturity securities.Table 7 presents information, on the basis of selected maturities, about the composition of the investment securities portfolio for each of the last three years. Table 7 Investment Securities Portfolio Analysis December 31, 2007 December 31, 2006 Amortized Cost Estimated Fair Value Yield (1) Amortized Cost Estimated Fair Value Yield (1) Available for Sale (dollars in thousands) U.S. Government agencies and corporations Due in one year or less $ 24,994 $ 25,122 5.07 % $ 21,349 $ 21,375 4.77 % Due after one one year through five years 54,313 54,997 5.07 47,356 47,346 5.17 Due after five years through 10 years 1,973 1,955 5.03 5,637 5,700 5.48 Due after 10 years - Total 81,280 82,074 5.07 74,342 74,421 4.85 Mortgage-backed securities 20,047 20,230 5.31 751 759 5.04 State, county and municipal Due in one year or less 3,631 3,639 5.87 536 539 7.25 Due after one one year through five years 10,446 10,536 6.89 11,988 12,072 6.79 Due after five years through 10 years 14,861 15,341 6.86 13,479 13,820 6.96 Due after 10 years 8,466 8,534 6.29 10,237 10,283 6.34 Total 37,404 38,050 6.64 36,240 36,714 6.73 Other debt securities Due after 10 years 5,000 4,710 6.45 5,000 5,000 6.45 Total 5,000 4,710 6.45 5,000 5,000 6.45 Total debt securities 143,731 145,064 5.56 116,333 116,894 5.59 Equity securities 17,172 16,745 5.23 12,034 12,051 Total available for sale securities $ 160,903 $ 161,809 5.43 $ 128,367 $ 128,945 Held to Maturity U.S. Government agencies and corporations Due in one year or less $ 3,036 $ 3,017 2.88 $ 4,490 $ 4,439 3.00 Due after one one year through five years 9,020 8,970 3.97 12,119 11,713 3.63 Due after five years through 10 years - Due after 10 years - Total 12,056 11,987 3.70 16,609 16,152 3.46 Mortgage-backed securities 4,091 4,076 5.48 4,517 4,471 5.46 State, county and municipal Due in one year or less 2,011 2,001 3.23 2,115 2,101 2.75 Due after one one year through five years 5,805 5,708 4.18 6,435 6,203 3.74 Due after five years through 10 years 7,074 7,035 5.52 7,419 7,276 5.37 Due after 10 years 3,613 3,558 6.08 4,774 4,692 6.02 Total 18,503 18,302 4.96 20,743 20,272 4.74 Other debt securities Due in one year or less - Due after one one year through five years 1,000 886 4.70 1,000 969 4.70 Due after five years through 10 years - Total 1,000 886 4.70 1,000 969 4.70 Total held-to-maturity securities $ 35,650 $ 35,251 4.59 $ 42,869 $ 41,864 4.32 (1) Yields are stated on a fully taxable equivalent basis, assuming a 35% federal income tax rate. Additions to the investment securities portfolio depend to a large extent on the availability of investable funds that are not otherwise needed to satisfy loan demand.In 2006, the level of investment securities was significantly impacted by two factors:the net increase of $84.4 million from the First Gaston Bank acquisition on April 26, 2006, as discussed in the “Balance Sheet Review,” and the sale in the third quarter of approximately $120 million of available-for-sale securities, or approximately 52% of the total carrying value of the investment portfolio, as discussed in the “Overview – Significant Factors Affecting Earnings in 2007.”Since only a portion of the proceeds from the sale was reinvested in securities prior to yearend 2006, the net increase in the level of investment securities in 2006, taking into account the addition to the portfolio from the First Gaston Bank acquisition, was only $12.0 million or 7.5%. 30 Table of Contents Investable funds not otherwise utilized are temporarily invested on an overnight basis as federal funds sold or as interest-bearing balances at other banks, the level of which is affected by such considerations as near-term loan demand and liquidity needs.As noted above, only a portion of the proceeds from the sale of investment securities in the 2006 third quarter was reinvested prior to the end of 2006, resulting in a $73.1 million total balance of federal funds sold and interest-bearing bank balances at December 31, 2006.These liquid funds at yearend 2006 were used to fund loan originations and investment securities purchases. The balance in federal funds sold and interest-bearing bank balances totaled $1.4 million at December 31, 2007. Loans The Company’s primary source of revenue and largest component of earning assets is the loan portfolio.In 2007, loans increased $144.3 million, or 11%, due entirely to internal loan generation. In 2006, loans increased $510.0 million, or 63%, due primarily to the addition of $481.3 million in loans from the First Gaston Bank acquisition on April 28, 2006, as discussed in the “Balance Sheet Review.”Similarly in 2005, loans increased $147.9 million or 22%, due largely to the addition of $96.6 million in loans from the Alamance Bank acquisition on November 4, 2005.Excluding the amount of loans added by the merger acquisitions, loans increased $28.7 million or 3.5% in 2006 and $51.3 million or 7.7% in 2005.The level of loans was further impacted in 2006 by the sale in the fourth quarter of $10.4 million of nonperforming and higher risk loans, as noted in the “Overview – Significant Factors Affecting Earnings in 2006.”Average loans increased $430.9 million or 61% in 2006 and $99.2 million or 12% in 2005.The ratio of average loans to average deposits decreased from 99.3% in 2005 to 93.8% in 2006.The ratio of loans to deposits at December 31, 2006 was 93.1%. Table 8 sets forth the major categories of loans for each of the last five years.The maturity distribution and interest rate sensitivity of selected loan categories at December 31, 2007 are presented in Table 9. Table 8 Loan Portfolio Composition December 31 2007 2006 2005 2004 2003 (dollars in thousands Loans held for sale $ 17,586 $ 20,862 $ 17,615 $ 11,648 $ 8,567 Loans held for investment: Commercial and agricultural $ 182,713 12.6 % $ 315,184 24.2 % $ 176,286 22.2 % $ 196,895 30.1 % $ 215,401 39.7 % Real estate-construction 373,401 25.8 278,124 21.4 142,096 17.9 83,433 12.8 36,357 6.7 Real estate-mortgage: 1-4 family residential 331,194 22.9 319,182 24.5 231,071 29.1 197,855 30.3 184,881 34.0 Commercial 522,737 36.2 350,261 26.9 221,457 27.8 154,024 23.6 86,734 15.9 Consumer 36,071 2.5 39,089 3.0 24,141 3.0 20,899 3.2 19,973 3.7 Total $ 1,446,116 100.0 % $ 1,301,840 100.0 % $ 795,051 100.0 % $ 653,106 100.0 % $ 543,346 100.0 % In 2007, loans grew significantly; however, some categories of loans reflected increases over the prior year while other categories experienced a decline during 2007. This shift resulted, in large measure, from the evaluation in 2007 of the classification of loans acquired through the mergers of United Financial and Integrity and the reassignment of these loans to the proper loan categories. The portfolios related to construction loans and commercial and other real estate loans experienced significant gains, while the commercial and agricultural loan portfolio declined. The balance of the 1-4 family residential mortgage loan portfolio considered “held for investment” experienced modest growth, due primarily to home equity lines of credit. In 2006, loan growth, including the loans added by the First Gaston Bank acquisition, was significant in all types of loans, with the largest percentage increase being related to the portfolio of construction loans.In 2005, loan growth through internal generation continued at a high level following an extended period in which the level of the entire loan portfolio had been adversely impacted by the general slowdown of the economy.In particular, considering only growth through internal generation in 2005, the portfolios 31 Table of Contents related to construction loans and commercial and other real estate loans experienced significant gains, while the commercial and agricultural loan portfolio declined.The balance of the 1-4 family residential mortgage loan portfolio considered “held for investment” also experienced growth in 2005 even though the percentage of portfolio decreased slightly. Table 9 Selected Loan Maturites December 31, 2007 One Year or Less One to Five Years Over Five Years Total (in thousands) Commercial & agricultural $ 101,156 $ 67,274 $ 14,283 $ 182,713 Real estate construction 225,381 130,324 17,696 373,401 Total $ 326,537 $ 197,598 $ 31,979 $ 556,114 Sensitivity to rate changes: Fixed interest rates $ 33,708 $ 52,615 $ 15,625 $ 101,949 Variable interest rates 292,829 144,983 16,353 454,165 Total $ 326,537 $ 197,598 $ 31,979 $ 556,114 Asset Quality Management considers the asset quality of the Bank to be of primary importance.A formal loan review function, independent of loan origination, is used to identify and monitor problem loans.As part of the loan review function, a third party assessment group is employed to review the underwriting documentation and risk grading analysis. In determining the allowance for loan losses and any resulting provision to be charged against earnings, particular emphasis is placed on the results of the loan review process.Consideration is also given to a review of individual loans, historical loan loss experience, the value and adequacy of collateral, and economic conditions in the Bank’s market area.For loans determined to be impaired, the allowance is based on discounted cash flows using the loan’s initial effective interest rate or the fair value of the collateral for certain collateral dependent loans. This evaluation is inherently subjective as it requires material estimates, including the amounts and timing of future cash flows expected to be received on impaired loans that may be susceptible to significant change.In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Bank’s allowance for loan losses.Such agencies may require the Bank to recognize changes to the allowance based on their judgments about information available to them at the time of their examinations.Loans are charged off when in the opinion of management, they are deemed to be uncollectible.Recognized losses are charged against the allowance, and subsequent recoveries are added to the allowance. Table 10 presents an analysis of the changes in the allowance for loan losses and of the level of nonperforming assets for each of the last five years. 32 Table of Contents Table 10 Summary of Allowance for Loan and Losses 2007 2006 2005 2004 2003 (dollars in thousands) Balance, beginning of year $ 15,943 $ 9,945 $ 7,293 $ 6,172 $ 6,109 Chargeoffs: Commercial and agricultural 1,262 1,817 747 2,007 1,165 Real estate - construction 459 499 - - 133 Real estate - mortgage 941 210 449 943 244 Consumer 2,831 2,104 1,420 211 332 Leases - - - 106 26 Total chargeoffs 5,493 4,630 2,616 3,267 1,900 Recoveries: Commercial and agricultural 415 1,123 427 158 14 Real estate - construction 42 120 - 1 - Real estate - mortgage 171 268 7 36 - Consumer 1,091 1,231 522 94 85 Leases - 3 65 114 4 Total recoveries 1,719 2,745 1,021 403 103 Net chargeoffs 3,774 1,885 1,595 2,864 1,797 Provision charged to operations 5,514 2,526 2,842 4,030 1,860 Purchase accounting acquisition - 6,038 1,405 - - Adjustment for reserve for unfunded commitments - (677 ) - - - Allowance adjustment for loans sold (302 ) (4 ) - (45 ) - Balance, end of year $ 17,381 $ 15,943 $ 9,945 $ 7,293 $ 6,172 Nonperforming assets: Nonaccrual loans $ 16,022 $ 8,282 $ 5,398 $ 3,952 $ 5,235 Past due 90 days or more and still accruing interest 2,686 2,852 648 1,275 758 Total nonperforming loans 18,708 11,134 6,046 5,227 5,993 Other real estate owned 2,862 3,361 929 543 1,008 Foreclosed assets 181 196 108 77 65 Total nonperforming assets $ 21,751 $ 14,691 $ 7,083 $ 5,847 $ 7,066 Asset quality ratios: Net loan chargeoffs to average loans 0.27 % 0.16 % 0.22 % 0.47 % 0.33 % Net loan chargeoffs to allowance for loan losses 21.71 11.34 16.03 39.27 29.12 Allowance for loan losses to loans held for investment 1.20 1.22 1.25 1.12 1.14 Total nonperforming loans to loans held for investment 1.29 0.86 0.76 0.80 1.10 At December 31, 2007, the Company had impaired loans which totaled $15.6 million.Of the $15.6 million, $4.9 million had an allowance for loan losses of $1.4 million and $10.7 million had no specifically allocated allowance for loan losses.At December 31, 2006, the Company had impaired loans which totaled $9.3 million.Of the $9.3 million, $1.6 million had an allowance for loan losses of $388,000 and $7.7 million had no specifically allocated allowance for loan losses.The average carrying value of impaired loans was $12.5 million in 2007 and $7.7 million in 2006. The allowance for loan losses, as a percentage of loans held for investment, amounted to 1.20% at December 31, 2007 compared to 1.22% at December 31, 2006. While the level of nonperforming loans increased significantly from $11.1 million at December 31, 2006 to $18.7 million at December 31, 2007, so did the level of our net charge-offs in 2007. During 2007, net charge-offs totaled $3.7 million, which exceeded the combined net charge-offs in both 2006 and 2005. As discussed previously, this increased level of charge-offs also significantly impacted the provision for loan losses recorded in 2007, which also exceeded the combined provision recorded in 2006 and 2005. This increased level of charge-offs resulted largely from loans acquired in the merger of Integrity Financial in 2006. A substantial portion of the charge-offs recorded in 2007 related to impaired loans, and consisted of loans considered wholly impaired and loans with partial impairment. If the impairment allocable to certain of our nonperforming loans had not been charged-off, but rather included in the allowance for loan losses, the allowance as a percentage of loans would have increased from year end 2006 to year end 2007, and the relationship between the allowance percentage and the level of nonperforming loans would have been directionally consistent, however management deemed it prudent to take a more aggressive posture towards the timely charge-off of identified impairment.In addition, another factor that impacted the year-over-year change in the allowance was the sale of the credit card portfolio, which occurred during third quarter 2007. The loans in the credit card portfolio had the second highest calculated historical loss percentage of all the portfolios comprising loans held for investment.Management believes the allowance for loan losses of $17.4 million at December 31, 2007 is adequate to cover probable losses inherent in the loan portfolio; however, assessing the adequacy of the allowance is a process that requires considerable judgment. 33 Table of Contents The adequacy of the allowance for loan losses is measured on a quarterly basis against an allocation model that assigns reserves to various components of the loan portfolio in order to provide for probable inherent losses.Homogeneous pools of loans are segregated, and classifications of individual loans within certain of these pools are identified using risk grades derived from regulatory risk guidelines and additional internal parameters.Utilizing the trailing four-year historical loss experience of the Bank and the assessment of portfolio quality and diversification trends and economic factors, a range of appropriate reserves is calculated for each classification and pool of loans.Allocated to each pool is a reserve amount within the calculated range, as supported by the historical loss ratios.Additional reserves are estimated and assigned to the most adversely classified loans based upon an individual analysis of present-value repayment and/or the fair value of the collateral dependent loans.A portion of the total reserve may be unallocated to any specific segment of the loan portfolio, but will not exceed the upper limit of the total calculated reserve range when aggregated with allocated portions.The determination within the allowance model of allocated and unallocated components is not necessarily indicative of future losses or allocations.The entire balance of the allowance for loan losses is available to absorb losses in any segment of the loan portfolio. Management’s judgments are based on numerous assumptions about current events which it believes to be reasonable, but which may or may not be valid.Thus there can be no assurance that loan losses in future periods will not exceed the current allowance or that future increases in the allowance will not be required.No assurance can be given that management’s ongoing evaluation of the loan portfolio in light of changing economic conditions and other relevant circumstances will not require significant future additions to the allowance, thus adversely affecting the operating results of the Company. Information about management's allocation of the allowance for loan losses by loan category is presented in Table 11. Table 11 Allocation of Allowance for Loan Losses December 31, 2007 2006 2005 2004 2003 (in thousands) Commercial and agricultural $ 2,777 $ 4,474 $ 3,165 $ 2,953 $ 3,440 Real estate - construction 5,254 3,829 1,939 1,015 118 Real estate - mortgage 6,599 5,745 3,892 2,401 1,395 Consumer 2,751 1,895 707 592 756 Leases - 21 Unallocated - - 242 332 442 Total allowance for credit losses $ 17,381 $ 15,943 $ 9,945 $ 7,293 $ 6,172 34 Table of Contents Deposits The level and mix of deposits is affected by various factors, including general economic conditions, the particular circumstances of local markets and the specific deposit strategies employed.In general, broad interest rate declines tend to encourage customers to consider alternative investments such as mutual funds and tax-deferred annuity products, while interest rate increases tend to have the opposite effect. In 2007, deposits increased $20.0 million, or 1%.Although the total balance of deposits changed minimally from 2006 to 2007, the mix of the various deposit categories reflects some shifts among categories.Transactional accounts, including noninterest-bearing demand deposits, remained flat from 2006 to 2007. The increase over 2006 was in the category of time deposits. In 2006, deposits increased $579.4 million or 69%, due primarily to the addition of $563.3 million in deposits from the First Gaston Bank acquisition on April 28, 2006, as discussed in the “Balance Sheet Review.”Similarly in 2005, deposits increased $182.1 million or 28%, due largely to the addition of $113.0 million in deposits from the Alamance Bank acquisition on November 4, 2005. Table 12 Analysis of Deposits 2007 2006 2005 Change from Prior Year Change from Prior Year Balance Amount % Balance Amount % Balance Year End Balances (dollars in thousands) Interest-bearing deposits: Demand deposits $ 163,275 $ (14,223 ) (8.0 ) % $ 177,498 $ 60,939 52.3 % $ 116,559 Savings deposits 41,149 (9,368 ) (18.5 ) 50,517 (246 ) (0.5 ) 50,763 Money market deposits 260,307 24,967 10.6 235,340 149,807 175.1 85,533 Total 464,731 1,376 0.3 463,355 210,500 83.2 252,855 Time deposits 817,747 19,027 2.4 798,720 310,431 63.6 488,289 Total interest-bearing deposits 1,282,478 20,403 1.6 1,262,075 520,931 70.3 741,144 Noninterest-bearing demand deposits 158,564 (374 ) (0.2 ) 158,938 58,473 58.2 100,465 Total deposits $ 1,441,042 $ 20,029 1.4 $ 1,421,013 $ 579,404 68.8 $ 841,609 Average Balances Interest-bearing deposits: Demand deposits $ 164,032 $ 7,195 4.6 % $ 156,837 $ 59,214 60.7 % $ 97,623 Savings deposits 47,189 (5,638 ) (10.7 ) 52,827 1,344 2.6 51,483 Money market deposits 256,841 76,328 42.3 180,513 104,565 137.7 75,948 Total 468,062 77,885 20.0 390,177 165,123 73.4 225,054 Time deposits 813,337 128,067 18.7 685,270 277,967 68.2 407,303 Total interest-bearing deposits 1,281,399 205,952 19.2 1,075,447 443,090 70.1 632,357 Noninterest-bearing demand deposits 159,205 16,581 11.6 142,624 58,231 69.0 84,393 Total deposits $ 1,440,604 $ 222,533 18.3 $ 1,218,071 $ 501,321 69.9 $ 716,750 The level and mix of the various deposit categories was significantly affected in 2006 and 2005 by the merger acquisitions. Table 12 shows the year-end and average deposit balances for the years 2007, 2006 and 2005 and the changes in 2007 and 2006. Recent Accounting and Reporting Developments See Note 1 of the Consolidated Financial Statements for a discussion of recently issued or proposed accounting pronouncements. Effects of Inflation Inflation affects financial institutions in ways that are different from most commercial and industrial companies, which have significant investments in fixed assets and inventories.The effect of inflation on 35 Table of Contents interest rates can materially impact bank operations, which rely on net interest margins as a major source of earnings.Noninterest expense, such as salaries and wages, occupancy and equipment cost, are also negatively affected by inflation. Non-GAAP Measures This Annual Report on Form 10-K contains financial information determined by methods other than in accordance with generally accepted accounting principles (“GAAP”).The Company’s management uses these non-GAAP measures in their analysis of the Company’s performance. These non-GAAP measures exclude average goodwill and core deposit premiums from the calculations of return on average assets and return on average equity.Management believes presentations of financial measures excluding the impact of goodwill and core deposit premiums provide useful supplemental information that is essential to a proper understanding of the operating results of the Company’s core businesses. In addition, certain designated net interest income amounts are presented on a taxable equivalent basis.Management believes that the presentation of net interest income on a taxable equivalent basis aids in the comparability of net interest income arising from taxable and tax-exempt sources.These disclosures should not be viewed as a substitute for results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. Application of Critical Accounting Policies The Company's accounting policies are in accordance with accounting principles generally accepted in the United States and with general practice within the banking industry and are fundamental to understanding management's discussion and analysis of results of operations and financial condition. The Company's significant accounting policies are discussed in detail in Note 1 of the consolidated financial statements. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and goodwill impairment. Actual results could differ from those estimates. Allowance for Loan Losses The allowance for loan losses, which is utilized to absorb actual losses in the loan portfolio, is maintained at a level consistent with management’s best estimate of probable loan losses incurred as of the balance sheet date.The Company’s allowance for loan losses is also analyzed quarterly by management.This analysis includes a methodology that separates the total loan portfolio into homogeneous loan classifications for purposes of evaluating risk.The required allowance is calculated by applying a risk adjusted reserve requirement to the dollar volume of loans within a homogenous group.Major loan portfolio subgroups include: risk graded commercial loans, mortgage loans, home equity loans, retail loans and retail credit lines.Management also analyzes the loan portfolio on an ongoing basis to evaluate current risk levels, and risk grades are adjusted accordingly.While management uses the best information available to make evaluations, future adjustments may be necessary, if economic or other conditions differ substantially from the assumptions used. See additional discussion under “Asset Quality.” Goodwill We have developed procedures to test goodwill for impairment on an annual basis at yearend. This testing procedure evaluates possible impairment based on the following: The test involves assigning tangible assets and liabilities, identified intangible assets and goodwill to a reporting unit and comparing the fair value of this reporting unit to its carrying value including goodwill. The value is determined assuming a freely negotiated transaction between a willing buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of 36 Table of Contents relevant facts. Accordingly, to derive the fair value of the reporting unit, the following common approaches to valuing business combination transactions involving financial institutions are utilized by the Company: (1)the comparable transactions approach – specifically based on earnings, book, assets and deposit premium multiples received in recent sales of comparable bank franchises; and (2)the discounted cash flow approach. The application of these valuation techniques takes into account the reporting unit’s operating history, the current market environment and future prospects. As of the most recent quarter, the Bank and Dover were carrying goodwill. If the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not impaired and no second step is required. If not, a second test is required to measure the amount of goodwill impairment. The second test of the overall goodwill impairment compares the implied fair value of the reporting unit goodwill with the carrying amount of the goodwill. The impairment loss shall equal the excess of carrying value over fair value. As of the most recent testing date, December 31, 2007, the fair value of the reporting unit exceeded its carrying amount. Summary Management believes the accounting estimates related to the allowance for loan losses and the goodwill impairment test are “critical accounting estimates” because: (1)the estimates are highly susceptible to change from period to period because they require management to make assumptions concerning the changes in the types and volumes of the portfolios and anticipated economic conditions, and (2)the impact of recognizing an impairment or loan loss could have a material effect on the Company’s assets reported on the balance sheet as well as its net earnings. Item 7A. Quantitative and Qualitative Disclosures About Market Risk The objective of the Bank’s asset/liability management function is to maintain consistent growth in net interest income within Bank guidelines.This objective is accomplished through management of the Bank’s balance sheet composition, liquidity, and interest rate risk exposures arising from changing economic conditions, interest rates and customer preferences. The goal of liquidity management is to provide adequate funds to meet changes in loan demand or unexpected deposit withdrawals.This is accomplished by maintaining liquid assets in the form of investment securities, maintaining sufficient unused borrowing capacity and achieving consistent growth in core deposits. Management considers interest rate risk the Bank’s most significant market risk.Interest rate risk is the exposure to adverse changes in net interest income due to changes in interest rates.Consistency of the Bank’s net interest income is largely dependent upon the effective management of interest rate risk. To identify and manage its interest rate risk, the Bank employs an earnings simulation model to analyze net interest income sensitivity to changing interest rates.The model is based on actual cash flows and repricing characteristics and incorporates market-based assumptions regarding the effect of changing interest rates on the prepayment rates of certain assets and liabilities.The model also includes management projections for activity levels in each of the product lines offered by the Bank.Assumptions are inherently uncertain and the measurement of net interest income or the impact of rate fluctuations on net interest income cannot be precisely predicted.Actual results may differ from simulated results due to timing, magnitude, and frequency of interest changes as well as changes in market conditions and management strategies. The Bank’s Asset/Liability Management Committee (“ALCO”), which includes senior management representatives and reports to the Bank’s Board of Directors, monitors and manages interest rate risk.The Bank’s current interest rate risk position is determined by measuring the anticipated change in net interest 37 Table of Contents income over a 12-month horizon assuming an instantaneous and parallel shift (linear) increase or decrease in all interest rates. The following table shows the Bank’s estimated earnings sensitivity profile as of December 31, 2007: Changes in Interest Rates Percentage Change in Net (basis points) Interest Income – 12 months +200 -1.13% +100 -0.31% -100 -0.52% -200 -1.59% ALCO also monitors the sensitivity of the Bank’s economic value of equity (“EVE”) due to sudden and sustained changes in market rates.The EVE ratio, measured on a static basis at the current period end, is calculated by dividing the economic value of equity by the economic value of total assets.The ALCO also monitors the change in EVE on a percentage change basis. The following table estimates changes in EVE for given changes in interest rates as of December 31, 2007: Change in Interest Rates Percentage (basis points) change in EVE +200 -1.94% +100 -0.30% -100 +5.68% -200 +11.23% ALCO believes that market risk at the Bank is low and well within acceptable levels. 38 Table of Contents Item 8. Financial Statements and Supplementary Data QUARTERLY FINANCIAL INFORMATION The following table sets forth, for the periods indicated, certain of our consolidated quarterly financial information. This information is derived from our unaudited financial statements, which include, in the opinion of management, all normal recurring adjustments which management considers necessary for a fair presentation of the results for such periods. This information should be read in conjunction with our consolidated financial statements included elsewhere in this report. The results for any quarter are not necessarily indicative of results for any future period. Quarterly Financial Data (Dollars in thousands, except per share data) 2007 4th Qtr 3rd Qtr 2nd Qtr 1st Qtr Interest income $ 31,881 $ 32,148 $ 31,714 $ 30,897 Interest expense 16,153 16,149 15,655 15,072 Net interest income 15,728 15,999 16,059 15,825 Provision for loan losses 3,044 1,470 476 524 Net interest income after provision for loan losses 12,684 14,529 15,583 15,301 Noninterest income 4,793 6,478 5,378 4,942 Noninterest expense 15,684 15,457 15,321 14,581 Income before income taxes 1,793 5,550 5,640 5,662 Provision for income taxes 542 1,884 1,949 1,910 Net income $ 1,251 $ 3,666 $ 3,691 $ 3,752 Earnings per share: Basic $ 0.11 $ 0.32 $ 0.33 $ 0.33 Diluted $ 0.11 $ 0.32 $ 0.33 $ 0.33 2006 4th Qtr 3rd Qtr 2nd Qtr 1st Qtr Interest income $ 17,126 $ 25,806 $ 29,947 $ 30,490 Interest expense 7,045 11,429 14,067 14,614 Net interest income 10,081 14,377 15,880 15,876 Provision for loan losses 77 405 1,824 220 Net interest income after provisionfor loan losses 10,004 13,972 14,056 15,656 Noninterest income 3,510 4,604 5,419 5,682 Noninterest expense 9,415 12,261 15,540 16,225 Income before income taxes 4,099 6,315 3,935 5,113 Provision for income taxes 1,422 2,282 1,456 2,115 Net income $ 2,677 $ 4,033 $ 2,479 $ 2,998 Earnings per share: Basic $ 0.42 $ 0.42 $ 0.22 $ 0.27 Diluted $ 0.42 $ 0.41 $ 0.22 $ 0.27 39 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and the Board of Directors FNB United Corp. and Subsidiary Asheboro, North Carolina We have audited the accompanying consolidated balance sheets of FNB United Corp. and Subsidiary as of December 31, 2007 and 2006, and the related consolidated statements of income, shareholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended December 31, 2007.These consolidated financial statements are the responsibility of the Corporation’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of FNB United Corp. and Subsidiary at December 31, 2007 and 2006 and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2007 in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), FNB United Corp.’s internal control over financial reporting as of December 31, 2007, based on criteria established in
